ACCEPTED
                                                                                           01-15-01006-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     12/10/2015 3:42:59 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                            NO. 01-15-1006-CV
___________________________________________________________________
                                                         FILED IN
                                                   1st COURT OF APPEALS
                    IN THE COURT OF APPEALS            HOUSTON, TEXAS
                 FOR THE FIRST DISTRICT OF TEXAS 12/10/2015 3:42:59 PM
                                                   CHRISTOPHER A. PRINE
___________________________________________________________________
                                                           Clerk

      PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.,
                                    Appellant

                                         v.

             WEST GULF MARITIME ASSOCIATION INC.,
                                           Appellee
___________________________________________________________________

              Appealed From the 151st Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2012-58827,
                 the Honorable Mike Engelhart, Presiding.
___________________________________________________________________

   APPELLANT’S EMERGENCY MOTION FOR TEMPORARY RELIEF
___________________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Pursuant to Rule 29.3 of the Texas Rules of Appellate Procedure, Appellant

Professional Advantage Software Solutions, Inc. files this Emergency Motion for

Temporary Relief requesting that the Court stay all proceedings in the trial court.

                   THE NEED FOR TEMPORARY RELIEF

      Appellant Professional Advantage Software Solutions, Inc. (“PA”) filed its

Notice of Appeal on November 25, 2015, appealing the trial court’s interlocutory
Order Denying PA’s Motion to Compel Arbitration and Stay Proceedings, signed

November 18, 2015. However trial is currently set for January 18, 2016. Unless the

Court grants temporary relief by staying all proceedings, PA will be prejudiced by

having to proceed with pre-trial motions and trial while its interlocutory appeal—

which could nullify the need for a trial if the case is sent to arbitration—is pending in

this Court. Thus, PA requests that this Court stay the proceedings.

                         BRIEF FACTUAL BACKGROUND

       Appellee West Gulf Maritime Association, Inc. alleges that it hired several

companies, including Appellant PA, to replace and upgrade its payroll and benefits

processing system.1 (See Tab A, First Amended Petition). Appellee claims that

Appellant PA represented that it had software, referred to as Personnel Agency

Management module (“PAM module”), which could accomplish Appellee’s “goals

without the need for extensive and costly modification” or re-inventing the wheel. (Id.

at ¶ 13). In reliance on these representations, Appellee contends that it signed

Appellant PA’s Functional Design Specifications (“FDS”) and Statement of Work

(“SOW”) on November 5, 2010. (Id. at ¶ 15).

       Appellee also agreed to the provisions on the Software License Agreement (the

“Agreement”). While neither party executed the Agreement after Appellee received it

from Appellant PA, Appellee concedes that “[PA] did indeed license the software to

1
    Appellee also sued Business Microvar, Inc. d/b/a Interdyn BMI and Technology Support, Inc.,
                                               2
[Appellant] . . . and “[t]he [Agreement] on one hand and the SOW and FDS on the

other, were completely separate free standing contracts.” (See Tab B, Motion to

Compel Arbitration and Stay Proceedings, Exhibit A: Affidavit of Appellee’s President

and Corporate Representative Nathan Wesely at ¶¶ 21-22). The Agreement provides

that Appellant PA grants Appellee the right to “execute and use the Software for

[Appellee’s] internal business operations . . . .” (See Tab B, Motion to Compel

Arbitration and Stay Proceedings, Exhibit B: Agreement at ¶ 1(b)). Without the

Agreement, Appellee would not have a right to use and evaluate the PAM module.

      As part of the Agreement, Appellant PA warranted, in part, that the PAM

module’s functionality would be free from material defects. (Id. at ¶ 3). In its First

Amended Petition, Appellee alleges that Appellant PA “breached its contracts with

[Appellee] by failing to design and install a fully functional PAM module that would

meet [Appellee’s] specific requirements.” (Tab A at ¶ 33). Specifically, Appellee

claims that Appellant PA was unable to provide it with correct overtime calculations

and reporting because the PAM could not properly calculate overtime calculations in

accordance with Appellee’s requirements. (Id. at ¶ 25). Thus, Appellee’s breach of

contract claims flow directly from the Agreement.

      The Agreement contains an arbitration provision that provides:

      10. ARBITRATION AND GOVERNING LAW


   but it subsequently settled with these defendants.
                                                3
       (a) Disputes. Any dispute, controversy, cause of action, or claim, of any
       kind or nature whatsoever, whether legal or equitable, including, but not
       limited to, claims sounding in contract, torts or products liability and
       claims based upon alleged violations of consumer protection laws, which
       arise out of or related to (1) this Agreement, or the breach, termination or
       invalidity of this Agreement, (2) the sale, installation, modification or use
       of the [PAM module], or (3) any services rendered in connection with the
       sale, installation, modification, or use of the [PAM module] shall be
       finally and exclusively settled by arbitration in accordance with the
       Arbitration Rules of the American Arbitration Association as then in
       effect by one (1) arbitrator appointed in accordance with such Rules. The
       place of arbitration shall be Fargo, North Dakota . . . .

       (b) Governing Law. This Agreement shall be governed by and construed
       in accordance with the laws of the state of North Dakota without regard
       to the choice of law or conflict of law principles.

(See Tab B, Agreement at ¶ 10).

       Based on this provision of the Agreement, on October 19, 2015, PA filed its

Motion to Compel Arbitration and Stay Proceedings. (See Tab B).

       The trial court denied that motion, specifically stating that the motion was

denied “on the basis of waiver by [Appellant PA].” (See Tab C, Order). Appellant PA

filed a Motion to Stay the Proceedings in which it requested that the trial court stay all

proceedings and remove the trial, which is currently set on January 18, 2016, from the

trial court’s docket during the pendency of the appeal.2 Appellant PA then took an

interlocutory appeal to this Court. See TEX. CIV. PRAC. & REM. CODE ANN. 51.016;

see also TEX. CIV. PRAC. & REM. CODE ANN. § 171.098(a)(1); In re Santander


2
    The trial court denied the Motion to Stay the Proceedings on December 8, 2015. (See Tab D,
    Order Denying Stay).
                                                4
Consumer USA, Inc., 445 S.W.3d 216, 217 (Tex. App.—Houston [1st Dist.] 2013,

orig. proceeding) (providing that Texas appellate courts have jurisdiction over

interlocutory orders denying a motion to compel arbitration).

      Since filing its notice of appeal, Appellant PA has been working diligently to

have the record filed in this Court. The reporter’s record, containing the November 9,

2015 hearing on PA’s Motion to Compel Arbitration and Stay Proceedings, has been

transcribed and the court reporter paid. The district clerk’s record, which also has been

requested and is voluminous, is not yet complete.

                                    ARGUMENT

      A.     This Case is Subject to Arbitration.

      The issue pending before this Court is whether the entire case is subject to

arbitration. In order for a court to compel arbitration, the party seeking arbitration

must show that (1) a valid arbitration agreement exists, and (2) the dispute falls within

the scope of that agreement. TEX. CIV. PRAC. & REM. CODE § 171.021. If the answer

to both questions is yes, the trial court must compel arbitration. 950 Corbindale, L.P.

v. Kotts Capital Holdings Ltd. P’ship, 316 S.W.3d 191, 195–96 (Tex. App.—Houston

[14th Dist.] 2010, no pet.).

      Texas public policy strongly favors arbitration. Id. The Texas Supreme Court

has made clear that a written agreement to arbitrate must be enforced if the claims

asserted are within the scope of the agreement. See, e.g., Cantella & Co. v. Goodwin,

                                           5
924 S.W.2d 943, 944 (Tex. 1996); Prudential Sec. Inc. v. Marshall, 909 S.W.2d 896,

899 (Tex. 1995). A court must compel arbitration “unless it can be said with positive

assurance that an arbitration clause is not susceptible of an interpretation which would

cover the dispute at issue.” 950 Corbindale, 316 S.W.3d at 195–96 (quoting Marshall,
909 S.W.2d at 899) (emphasis added). Any doubts about arbitrability must always be

resolved in favor of arbitration. Cantella, 924 S.W.2d at 944; see also In re Rubiola,

334 S.W.3d 220 (Tex. 2011) (“When deciding whether claims fall within an arbitration

agreement, courts employ a strong presumption in favor of arbitration.”). As discussed

above, there is a broad arbitration provision in the Agreement, and Appellee’s claims

fall within the broad language in the provision. Based on Appellee’s arguments to the

trial court, it does not appear to dispute this fact. (See Tab E, Response to Motion to

Compel Arbitration and Stay Proceedings).

      B.     Appellant PA Has Not Waived Its Right to Arbitration.

      Rather, Appellee argues that Appellant PA waived its right to arbitrate. (Id.).

However, because Texas strongly favors arbitration, there is a strong presumption

against its waiver. See Perry Homes, 258 S.W.3d at 584. “[T]his hurdle is a high

one.” Id. at 590; see Richmont Holdings, Inc. v. Superior Recharge Sys., L.L.C., 455
S.W.3d 573, 574 (Tex. 2014) (per curiam) (listing numerous cases in which the Texas

Supreme Court has found no waiver). “[C]ourts should resolve any doubts as to the



                                           6
agreement’s scope, waiver, and other issues unrelated to its validity in favor or

arbitration.” Ellis v. Schlimmer, 337 S.W.3d 860, 862 (Tex. 2011) (emphasis added).

      To establish that Appellant PA waived their right to arbitration, Appellee must

establish that (1) Appellant PA substantially invoked the judicial process, and (2)

Appellee was prejudiced as a result. See Perry Homes, 258 S.W.3d at 589–90. To

decide whether a party substantially invoked the judicial process, courts look to the

totality of the circumstances, considering factors such as when the movant knew of the

arbitration clause, how much discovery has been conducted, who initiated it, whether

that discovery related to the merits rather than arbitrability or standing, how much of

the discovery would be useful in arbitration, and whether the movant sought judgment

on the merits. Id. at 591–92. But “even substantially invoking the judicial process

does not waive a party’s arbitration rights unless the opposing party proves that it

suffered prejudice as a result.” Id. at 594. Prejudice, in this context, is “the inherent

unfairness in terms of delay, expense, or damage to a party’s legal position that occurs

when the party’s opponent forces it to litigate an issue and later seeks to arbitrate that

same issue.” Id. at 597.

      As counsel for Appellant PA argued during the hearing on its Motion to Compel

Arbitration and Stay Proceedings, despite the length of time the case has been pending,

Appellant PA has not been aggressively litigating the case. (See Tab F, Transcript of

November 9, 2015 Hearing at 10). Even if Appellant PA had, as counsel for Appellant

                                            7
argued, Appellee could not show that it had been prejudiced. (See id. at 5–10, 19).

Prejudice in this context means “the inherent unfairness in terms of delay, expense, or

damage to a party’s legal position that occurs when the party’s opponent forces it to

litigate an issue and later seeks to arbitrate that same issue.” Perry Homes, 258 at 597.

Nothing of the sort has occurred here. Rather, there is no prejudice to either party in

determining the arbitration now. Both parties, however, will be prejudiced if the case

goes to trial in January while the case is up on appeal, and this Court concludes that

this case is ripe for arbitration.

       C.     Temporary Relief Is Necessary to Preserve Appellant’s Rights on
              Appeal.

       Trial is set in this case for January 18, 2016. PA anticipates that this appeal will

still be pending in January 2016. A stay of all proceedings preserves the status quo and

protects both the jurisdiction of this Court to rule on the interlocutory appeal and PA’s

ability to benefit from its contractual right to arbitrate. An appellate court “may make

any temporary orders necessary to preserve the parties’ rights until disposition of the

appeal.” See TEX. R. APP. P. 29.3; Oryx Capital Int’l, Inc. v. Sage Apartments, L.L.C.,

167 S.W.3d 432, 438 (Tex. App.—San Antonio 2005, no pet.) (“When this Court

stayed all proceedings in the trial court, the parties and the trial court were ordered to

take no further action on the case until they received further orders from this court or

we resolved the [interlocutory] appeal.”); see also EnerVest Operating, L.L.C. v.


                                            8
Molett, No. 03-11-00823-CV, 2012 WL 1647991, *1 (Tex. App.—Austin, May 1,

2012, no pet.) (order) (per curiam) (discussing that the “appellant filed an interlocutory

appeal from the district court’s order denying its motion to compel arbitration [and

u]pon the appellant’s request, the court of appeals stayed the commencement of trial

pursuant to Rule 29.3 pending its disposition of the interlocutory appeal.”). A stay of

all proceedings is necessary in this case to protect the PA’s interests and this Court’s

jurisdiction.

                          CONCLUSION AND PRAYER

       For all the reasons set forth herein, Appellant respectfully requests that this

Court grant this Motion for Temporary Relief and stay all trial proceedings until

conclusion of this interlocutory appeal. Appellant requests all other appropriate relief

to which it may be entitled.

                                         Respectfully submitted,

                                         /s/ Thomas C. Wright
                                         Thomas C. Wright
                                         State Bar No. 22059400
                                         Natasha N. Taylor
                                         State Bar No. 24071117
                                         WRIGHT & CLOSE, LLP
                                         One Riverway, Suite 2200
                                         Houston, TX 77056
                                         (713) 572-4321
                                         (713) 572-4320 (fax)
                                         wright@wrightclose.com
                                         taylor@wrightclose.com


                                            9
/s/ Jamey L. Voge (w/permission)
Jamey L. Voge, SBN 24033424
Brian Cooper, SBN 24012451
STUBER COOPER VOGE PLLC
2600 Network Blvd., Suite 305
Frisco, Texas 75034
Telephone: (214) 472-2770
Fax: (214) 472-2790
jvoge@scvlaw.net
bcooper@scvlaw.net

ATTORNEYS FOR APPELLANT
PROFESSIONAL ADVANTAGE
SOFTWARE SOLUTIONS, INC.




  10
                     CERTIFICATE OF COMPLIANCE

       I certify that the foregoing motion is in compliance with Texas Rule of
Appellate Procedure 9.4 because it contains 1,958 words and has been prepared in a
proportionally spaced typeface using Microsoft Word 2007 in 14-point Times New
Roman font for text and 12-point Times New Roman font for footnotes, which meets
the typeface requirements.

                                     /s/ Natasha N. Taylor
                                     Natasha N. Taylor


                        CERTIFICATE OF SERVICE

     I hereby certify that on December 10, 2015, a true and correct copy of this
Motion was forwarded to the following counsel by electronic service.

Timothy McCloskey
Blake Rizzo
Carrigan, McCloskey & Roberson LLP
945 Heights Blvd
Houston, Texas 77008
tmccloskey@cmrllp.com
brizzo@cmrllp.com

                                     /s/ Natasha N. Taylor
                                     Natasha N. Taylor




                                       11
                              APPENDIX

A.   Plaintiff’s Amended Petition
B.   Motion to Compel Arbitration and Stay Proceedings, Exhibit A: Affidavit of
     Appellee’s President and Corporate Representative Nathan Wesely, Exhibit
     B: Agreement
C.   November 18, 2015 Order
D.   December 8, 2015 Order
E.   Response to Motion to Compel Arbitration and Stay Proceedings
F.   Transcript of November 9, 2015 Hearing




                                    12
TAB A
                                                                                     9/22/2014 4:18:35 PM
                                                                                     Chris Daniel - District Clerk
                                                                                     Harris County
                                                                                     Envelope No: 2579298
                                                                                     By: GONZALEZ, VERONICA

                                                    CAUSE NO. 2012-58827

     WEST GULF MARITIME ASSOCIATION,                            §      IN THE DISTRICT COURT
                                                                §
                                  Plaintiff,                    §
                                                                §
     vs.                                                        §
                                                                §
     BUSINESS MICROVAR, INC. D/B/A                              §      OF HARRIS COUNTY, TEXAS
     INTERDYN BMI, PROFESSIONAL                                 §
     ADVANTAGE SOFTWARE SOLUTIONS,                              §
     INC., and TECHNOLOGY                                       §
     SUPPORT, INCORPORATED,                                     §
                                                                §
                                  Defendants.                   §      !51st WDICIAL DISTRICT


                           PLAINTIFF WEST GULF MARITIME ASSOCIATION'S
                                FIRST AMENDED ORIGINAL PETITION


     TO THE HONORABLE JUDGE OF SAID COURT:

              COMES NOW, PLAINTIFF WEST GULF MARITIME ASSOCIATION ("WGMA") and

     files this First Amended Original Petition against DEFENDANTS BUSINESS MICROV AR, INC.

     D/B/A          INTERDYN         BMI          ("BMI"),   PROFESSIONAL   ADVANTAGE        SOFTWARE

     SOLUTIONS, INC. ("ProFad"), and TECHNOLOGY SUPPORT, INCORPORATED ("TSI")

     ("collectively, Defendants"), and states as follows:

                                                               I.

                                                   DISCOVERY CONTROL PLAN

               1.       Plaintiff requests that Discovery Control Plan III, pursuant to Texas Rule of Civil

:!   Procedure 190, be implemented.
"
M

~                                                              II.
"'                                                           PARTIES

j
~
              2.        WGMA is a domestic nonprofit corporation authorized to do and doing business in
~
a    Houston, Texas. WGMA is represented by Timothy M. McCloskey, Carrigan, McCloskey &
tl
0
Ci
il
~    Plaintiffs First Amended Original Petition
iJ   Page 1
u
Roberson, L.L.P., 945 Heights Blvd., Houston, Texas 77008.

         3.        BMI is a Minnesota corporation doing business in Houston, Texas. BMI has been

served and has appeared herein.

         4.        ProF ad is a foreign corporation doing business in Houston, Texas. ProF ad has been

served and has appeared herein.

         5.        TSI is a Texas corporation doing business in Houston, Texas. TSI has been served

and has appeared herein.

                                                     Ill.

                                                    VENUE

         6.        Venue is proper in Harris County pursuant to Section 15.001 of the Texas Civil

Practice and Remedies Code because all or part ofWGMA' s cause of action accrued in this county,

the agreements were executed in Harris County, TSI's principal place of business is in Harris

County, and all of the Defendants conduct business in Harris County. The Court has jurisdiction

over this matter as WGMA's damages are within the jurisdictional limits of this Court.

                                                     IV.
                                              FACTUAL BACKGROUND

         7.         WGMA ts m the business of negotiating and administering multiemployer

collective bargaining agreements on behalf of stevedores that employ International

Longshoremen's Association labor in the ports from Brownsville, Texas, to Lake Charles,

Louisiana.       Administration of the collective bargaining agreements includes facilitating the

adjudication of grievances under the grievance and arbitration procedure, training workers, and

processing payroll. WGMA also provides payroll, human resources, and benefit services to a

variety of businesses, including providing assistance and advice on day-to-day personnel issues.

          8.        BMI is an IT company that "provides Microsoft Dynamics services and solutions,"

and boasts that its "world class consulting team" includes "industry specialists that have extensive

Plaintiff's First Amended Original Petition
Page 2
experience implementing vertical market business intelligence solutions" for many industries.

BMI claims to offer "the experience, technical skill, and ability to locally deploy consulting

professionals and implement business solutions in a timely and cost-effective manner."

         9.        ProFad is an affiliate of BMI.   ProFad claims to "provide specific industry

functionality to staffing organizations to help them improve their performance and the return in

their IT investment." ProF ad also claims that it has a "number of cross industry solutions designed

to help customers by enhancing their Microsoft Dynamics solutions."

         10.       TSI claims to help "businesses plan and install the most efficient and useful

infrastructure to meet their specific needs. It claims that its capabilities include "optimization,

routing and switching, wireless/mobility components, client computers, servers, security and

storage/data management." Id.

          11.      Originally, WGMA ran its payroll and benefits processing through an IBM AS400

system. In 2010, WGMA decided to upgrade its system to keep up to date with current technology

and provide a more streamlined and efficient payroll and benefits processing system. It began

interviewing software companies to design, implement, and configure a suitable software program

to upgrade WGMA's financial accounting, reporting, and payroll processing. WGMA interviewed

several software companies before deciding to enter into a contract with BMT to implement

Microsoft Dynamics Great Plains ("GP") and Personnel Agency Management ("PAM") software

systems to meet WGMA's needs.

          12.      In order to facilitate BMI's due diligence, WGMA afforded BMI unrestricted

access to WGMA's user and executive teams, in order to enable BMT to understand WGMA's

precise needs. WGMA also provided BMT with access to third-party payroll personnel that

depended on WGMA. ProF ad similarly conducted its own due diligence to understand WGMA's



Plaintiffs First Amended Original Petition
Page 3
requirements and whether PAM software could be used to accomplish those specific requirements.

BMl and ProFad's due diligence was also conducted to ensure that the architecture of the

infrastructure they were providing would support the applications being provided, and to enable

BMI and ProF ad to provide WGMA with expected costs and a target date on which the System

would be fully operational.

           13.      Throughout the course of their due diligence and negotiations with WGMA, BMI

and ProF ad made specific representations to WGMA for the purpose of inducing WGMA to enter

into contracts with them. BMI and ProFad engaged in frequent conversations with WGMA, in

which they aggressively touted their abilities to work with companies similarly situated to WGMA.

BMI and ProFad repeatedly represented that ProFad had PAM software that could accomplish

WGMA's goals without the need for extensive and costly modification. BMI and ProFad

represented that they had installed this particular system on several occasions, and thus, there

would be no need to re-invent the wheel with customized software for WGMA. Moreover, BMI

and ProF ad assured WGMA that ifWGMA retained BMI, WGMA would be able to save the cost

of customization by utilizing the PAM software, which BMI and ProF ad represented would meet

all ofWGMA's functional business requirements with minimal modification. In fact, BMI insisted

that ProFad and the PAM software be used for the WGMA project. WGMA had never heard of

either ProF ad or PAM, and relied on BMI and its professed expertise in this area. Based on BMI's

industry expertise, its relationship with ProFad, and BMJ's repeated representations regarding

ProFad's and PAM's capabilities, WGMA entered into agreements with BMJ and ProFad for the

project.

           14.      On or about October 4, 2012, WGMA entered into an agreement with BMI (the

"BMI Agreement"), in which BMI guaranteed that the System would "(a) run a payroll system



Plaintiff's First Amended Original Petition
Page4
with at least the same functionality as ["WGMA's] current system," (b) maintain worker records

in the payroll system with at least the level of detail as [WGMA's] current system," and (c) run

accounting programs for [WGMA] and its affiliated entities and benefit programs,'' BMI promised

that "[t]he accounting systems will be installed and functional by October 31, 201 0," and "[t]he

payroll system will be live on December 23, 2010." BMI represented that the total cost for the

System, including any additional vendors that might be necessary, would be approximately

$600,000. The BMI Agreement was modified on November 5, 2010 to change the "go live" date

from December 23, 2010 to February 18, 2011, with the understanding that WGMA would be able

to process payroll solely using the new System on March 28, 2011. BMI never signed the BMI

Agreement.

          15.       After reviewing ProFad's Functional Design Specifications ("FDS") and

Statement of Work ("SOW"), WGMA determined that despite ProFad's purported due diligence,

ProF ad did not understand WGMA's business and functional requirements. In an effort to assist

both BMI and ProFad in better understanding WGMA's functional requirements, WGMA

provided        BMI      and     ProFad      with   a   requirements/activities   list,   yet   despite   the

requirements/activities list and further unfettered access to WGMA, Pro Fad's SOW and FDS were

still incomplete on the day of the anticipated contract signing. WGMA personnel spent an

additional couple of days with ProF ad's due diligence team working on extensive revisions to

ProF ad's FDS, and on or about November 5, 2010, WGMA signed the FDS and SOW. ProF ad,

however, never signed either agreement.

          16.      On or about October 8, 2010, WGMA also entered into an agreement with TSI (the

"TSI Agreement") to provide Infrastructure as a Service ("IaaS") on a private cloud-based

platform, including provision and support for computer hardware, computer operating systems,



Plaintiffs First Amended Original Petition
Page 5
       storage, backup, IT user administration, User Help Desk, desktop support, security, and email

       support. Like BMI and ProFad, TSI also flaunted its qualifications and skill sets and reassured

       WGMA on a number of occasions that it would be able to provide WGMA with all of its hosting

       needs. TSI represented that it had the necessary resources and could provide WGMA with a stable

       platform as it had done with its other customers. TSI represented that it could meet all ofWGMA's

       needs without any problems at a cost of only $4,000 per month.

                17.        From the inception, during negotiations, and throughout the entire business

       relationship between WGMA and the Defendants, the Defendants represented both verbally and

       in writing that they would provide a complete and functioning System for WGMA. The System,

       as it turned out, has been a colossal failure.

                18.       Not once during the many meetings and telephone conversations between BMI,

       ProF ad and WGMA, did BMI or ProF ad even suggest that the GP software was unsuitable for

       WGMA' s business, that it could not be installed in a reasonably functioning form, and that it would

       require extensive modification and several months of installation lead time-in fact, BMI and

       ProFad's representations were all directly contrary.       It was only after WGMA's internal

       investigation into GP in December 2010 that WGMA discovered that GP may not be a stable

       platform, that GP may not be capable of processing the payroll run by WGMA because of

'Co
~
       architectural limitations inherent in GP, and that extensive modification to PAM would be
'"'0
'Co
       necessary to meet WGMA's payroll needs. On December 10, 2010, WGMA wrote to BMI
 ~
0..
       expressing its concern that "GP would not be a stable platform and may require, at some point,
:!:
"'
~


;!;
'Co
       extensive modification." WGMA expressed "serious questions as to whether Dynamics GP can

]      process payroll with the requirements inherent in [WGMA's] business environment. Moreover,
 6
z
~


!i
 6
 "
8"
1l
~      Plaintiffs First Amended Original Petition
'13    Page 6
u
the potential inability of Dynamics GP to meet our requirements is caused by limitations of the

architecture of Dynamics GP."

           19.     Likewise, at no time during the due diligence process, did ProFad advise WGMA

that PAM would need extensive modifications. Both BMI and ProF ad repeatedly represented that

minimal modifications would be needed, in order to induce WGMA into entering into agreements

with them for the project.

          20.      BMI and ProF ad grossly misrepresented their capabilities and those of the System,

in order to induce WGMA to enter into the agreements with them. For example, when asked about

how its meeting with WGMA went in September 2010, BMI responded that discussions were

ongoing, and that it planned to determine "if and to what extent we have a solution," and that it

was BMI's opinion that "we can handle their payroll, but will do some customization to the GP

system of course, to make it work." According to Britton Sudduth, a BMI Senior Sales Consultant,

the big question for BMI was deciding whether to "propose this deal or not" to WGMA, inquiring

of Mr. Wilton of BMI, "Did you have any brilliant brain revelations this weekend on how we're

going to make GP work?"

          21.       In internal documents, ProF ad also demonstrated a low level of confidence that it

could deliver on its promises to WGMA. Brent Hitterdal of ProF ad specifically inquired whether

ProFad knew enough about WGMA's current system to "be sure" that it could promise that the

"payroll system and worker records will have the same or more functionality as the current

system." Kathi Halvorson of ProF ad responded that she was "not happy to agree to limits" as

ProFad had "not done a full scoping yet." Ms. Halvorson stated that she had "only spent 12-14

hours" with WGMA, and her estimates were "very high level" and needed to be confirmed. She

also stated that she gave an example in a document provided to WGMA, but was "not real



Plaintiff's First Amended Original Petition
Page 7
       forthcoming with invoicing details and payroll items." Joel Ellingson, also of ProF ad, wrote to

       Ms. Halvorson that ProF ad did not really "have much for details on what needs to be done," and

       that "[i]fthese items get very complicated ... they make take longer." He also cautioned that if

       "they do get too complicated, we may need to build PAM and other processes specific for them,

       not generic PAM."

                 22.       None of BMI's and ProFad's concerns about their abilities to deliver a fully

       functional System were ever communicated to WGMA.                   When BMI and ProFad finally

       implemented the System, the System was a total failure. The failure was due primarily to BMI's

       and ProFad's failure to accurately define WGMA's necessary business and functional

       requirements, and to provide the resources needed for the System to work properly. The System's

       inability to meet WGMA's business requirements was or should have been apparent to BMI and

       ProF ad at the outset. BMI and ProF ad lacked the appropriate personnel to implement the System,

       and knew or should have known from the start that the System would not be able to provide

       WGMA with the functionality that WGMA required.

                 23.       There were several root causes for the failure of the System, including poor

       consultant resourcing, improper configuration, lack of testing and training, poor communication

       and documentation, and general avoidance of and disregard for standard project management

:::;   practices. These were the responsibility of BMI and ProF ad, which should have been identified,

       communicated, and addressed during BMI's and ProF ad's implementation of the System.

                 24.       BMI failed to accurately define the business and functional requirements necessary

       to allow the ERP application suite to go-live as originally agreed. BMI also failed to acknowledge

       the limitations of the core GP system, despite the fact that BMI knew or should have known that

       the core GP system would not be able to fulfill WGMA's requirements. Rather than express the



       Plaintiff's First Amended Original Petition
       Page 8
limitations of GP to WGMA, BMI moved forward on a project it knew or should have known

could not be accomplished. Despite BMT' s promises that GP could provide WGMA with the

needed functionality, WGMA learned after the October 20 II go-live attempt that the GP system

still had major limitations and would require even more modification. For example, WGMA

identified the following problems with the System after it went live:

         a.       District COPE was calculated at 0.25% of Total Pay; it should have been calculated
                  at 0.1% of Straight Time Pay.

         b.       District Service Charge was calculated at 0.1% of Total Pay; it should have been
                  calculated at 0.9% of Straight Time Pay.

         c.       Local COPE was deducted for every local with which a worker had an agreement;
                  it should have been calculated only for the local for which the worker worked in the
                  pay period.

         d.       Local Service Charges that are a percentage ofNet Pay were not calculated correctly
                  in GP because GP did not subtract social security from Gross Pay in calculating Net
                  Pay.

         e.       Insurance deductions calculated in GP were usually different than the insurance
                  deductions calculated in the AS400.

         f.       Child support deductions were doubled in GP for some workers.

         g.       Child support deductions were not the same in GP as in the AS400 for some workers.

         h.       Credit union deductions were not the same in GP as in the AS400 for some workers.

         i.       For some workers Local COPE was deducted in GP when it was not deducted in the
                  AS400.

         j.       For some workers Local COPE was deducted in the AS400 when it was not deducted
                  inGP.

         k.       For some workers there was no federal income tax in GP when there was federal
                  income tax in the AS400.

         I.       Garnishments such as child support and student loan repayment that are based on
                  net income were different in GP the in the AS400 because of differing federal
                  income tax and because social security was not subtracted in calculating Net Pay.



Plaintiffs First Amended Original Petition
Page 9
          m.      Some workers had negative social security withholdings in GP, resulting in higher
                  Net Pay than Gross Pay.

          n.      Louisiana State Tax was calculated differently in GP than in the AS400.

           25.     ProFad similarly grossly misrepresented the capabilities of its PAM application,

failed to define the limits of its PAM application, and was unable to meet WGMA's requirements

for a fully operational system. During the entire process, and continuing to the present, ProF ad

has been unable to provide WGMA with correct overtime calculations and reporting. From the

beginning of the project, the PAM application was unable to process overtime ("OT") calculations

in accordance with WGMA's requirements. ProFad was aware of PAM's inability to calculate

OT in early 2011. In April2011, Craig Erickstad, suggested that ProF ad develop a custom PAM

application to calculate OT in accordance with WGMA's requirements.                The custom OT

application was in testing from June 2011 to the end of the project. PAM's failure to properly

calculate OT was a continuous issue throughout the project that was discussed with WGMA and

ProF ad personnel on a weekly basis. PAM was subjected to testing on a regular basis, and ProF ad,

throughout the term of the project, was unable to ever determine a solution for PAM's failure to

properly calculate OT. Rather, each week ProF ad would simply say to WGMA, "we're working

on it."

           26.     Failed attempts to go live on the dates promised by BMI and ProFad included

December 24, 20 I 0, March 31, 2011, and October 4, 20 II. Although the System finally went live

on January 3, 2012, the PAM application provided by ProF ad did not go completely live on January

3, 2012, as the OT issue had not been resolved by ProF ad by the go-live date. Rather, in order to

calculate OT, WGMA was forced to calculate OT using the old AS400 system and continued to

approve the OT using the old AS400 system. In fact, WGMA still uses this duplicative method

for calculating OT today due to ProF ad's failure to meet WGMA's functional requirements.

Plaintiff's First Amended Original Petition
Page 10
          27.      TSI also lacked the level of expertise necessary to recommend or deploy an TaaS

platform as WGMA required, and misrepresented its level of capability in supporting clients with

needs similar to that of WGMA. TSI failed to follow standard best practice configuration for

Microsoft Windows Active Directory, Exchange email, along with collaboration and personal

information management.                WGMA experienced significant problems with TSI's platform,

including but not limited to, poor customer service and significant cost overruns.

          28.       Despite their assurances to the contrary, BMI and ProF ad were unable to provide

the specific requirements that WGMA needed to run normal operations, such as standardized

email, collaboration, timesheet upload, worker garnishments, worker taxes, regulatory reporting,

and worker overtime. WGMA, at its own cost, has had to add additional software or custom

programming which was not originally specified in the Defendants' budgets, and in some cases

has had to hire additional experts to resolve functionality issues such as system configuration,

document management, timesheet processing, worker garnishments, and negative pay. As a result,

WGMA incurred additional significant delays and cost overruns. In order to operate its business

without impacting its customers, WGMA also had to hire temporary workers and independent

consultants to assist regular personnel with manual data entry and to process payroll transactions

that were not supported by the System as configured.

          29.       WGMA incurred significant damages as a result of Defendants' conduct, including

the difference between the $600,000 that the System was represented to cost, and the amount it

did cost, over $2,000,000; the amount overcharged by ProF ad; the cost currently being spent to

replace the PAM module by Ignite, which has been estimated at $135,000; the cost of additional

personnel to run the BMI system because of the reduced functionality compared to the AS400; the

additional personnel costing approximately $250,000 per year for the life of the BMI system; and



Plaintiff's First Amended Original Petition
Page 11
the difference between the value of what WGMA received in the transaction and the purchase

price or value given for it.

                                                    v.
                                             CAUSES OF ACTION

A.        BREACH OF CONTRACT (all Defendants)

          30.      WGMA repeats and realleges the allegations set forth above as if the same were set

forth more fully and at length herein.

          31.      WGMA entered into separate contracts with each of the Defendants. Defendants

breached their contracts by failing to provide the goods and/or services promised under their

respective agreements.

          32.      Specifically, BMI breached its contract by failing to provide a System that would

run a payroll system with at least the same functionality as WGMA's current system, maintain

worker records in the payroll system with at least the level of detail as WGMA's current system,

and run accounting programs for WGMA and its affiliated entities and benefits programs. BMI

also failed to have the System installed and functional on the promised dates.

          33.      ProF ad breached its contracts with WGMA by failing to design and install a fully

functional PAM module that would meet WGMA's specific requirements.

          34.      TSI breached its agreement to provide an IaaS platform that would meet WGMA's

specific requirements, including failing to follow standard best practice configuration for, among

other things, Microsoft Windows Active Directory, Exchange email.

          35.      WGMA satisfied all conditions precedent and performed all of the requirements

under each the contracts prior to the Defendants' breaches. The Defendants' breaches of their

contracts caused injury to WGMA, for which WGMA seeks to recover the amount of actual

damages resulting from the Defendants' breaches of their contracts. To the extent Defendants

Plaintiffs First Amended Original Petition
Page 12
attempt to avoid liability for their breaches based on contractual disclaimers, waivers, or

limitations ofliability, they are unenforceable because they are nonexclusive, not conspicuous, fail

of their essential purpose, and/or are unconscionable.

B.        NEGLIGENT/FRAUDULENT INDUCEMENT (BMI and ProFad)

          36.      WGMA repeats and realleges the allegations set forth above as if the same were set

forth more fully and at length herein.

          37.      BMI and ProFad negligently and intentionally misrepresented material facts and or

omitted material information for the purpose of inducing WGMA to enter into the contracts with

BMI and ProF ad. These misrepresentations and/or omissions were knowingly false, and were the

type of information on which WGMA would be reasonably expected to rely in its business, and

which WGMA did, in fact, rely on to its detriment.

          38.      Specifically, BMT and ProFad intentionally and grossly misrepresented their

capabilities and those of the System. Although BMI and ProF ad were aware that GP and PAM

would require significant modifications and customizations in order to meet WGMA' s needs, if at

all, BMT and ProFad misrepresented to WGMA that GP and PAM would require little or no

modification, and that the System would be fully functional and be able to meet WGMA's needs

on the agreed upon go live date, when, in fact, BMI and ProF ad had no confidence that GP and

PAM could do so. BMI and ProF ad knew or should have known from the start that the System

would not be able to provide WGMA with the functionality that WGMA required.

          39.      BMT and ProF ad misrepresentations were made negligently and/or fraudulently in

order to induce WGMA to enter into agreements with them for the System. WGMA relied on their

misrepresentations, and as a result, suffered damages as a proximate result ofBMT's and ProFad's

misrepresentations and omissions, and seeks recovery of damages proximately resulting



Plaintiffs First Amended Original Petition
Page 13
therefrom. To the extent BMI and ProFad attempt to avoid liability for their negligent and/or

fraudulent misrepresentations based on contractual disclaimers, waivers, or limitations of liability,

they are unenforceable because they are nonexclusive, not conspicuous, fail of their essential

purpose, and/or are unconscionable.

C.        BREACH OF EXPRESS AND IMPLIED WARRANTIES (BMI and ProFad)

          40.      WGMA repeats and realleges the allegations set forth above as if the same were set

forth more fully and at length herein.

          41.      BMI and ProF ad breached the implied warranties of fitness and merchantability in

Sections 2.314 and 2.315 of the Texas Business and Commerce Code (U.C.C.). Both BMI and

ProF ad new the particular purpose for which the System was required and that WGMA was relying

on their skill and judgment to select and furnish a fully functional System that would meet

WGMA's precise requirements. Moreover, the System provided by BMT and ProFad was not fit

for the ordinary purpose for which such systems are used.

          42.      ProF ad also breached its express warranty that it would "[p]erforrn the services and

produce the deliverables described [in the SOW] in a professional and workmanlike manner

consistent with the highest standards practiced in Professional Advantage's industry."

          43.      BMI also breached its express warranty that the System would "(a) run a payroll

system with at least the same functionality as ["WGMA's] current system," and (b) maintain

worker records in the payroll system with at least the level of detail as [WGMA's] current system."

          44.      WGMA suffered damages as a result of BMI's and ProF ad's breaches of implied

and express warranties, and seeks recovery of damages resulting therefrom. To the extent BMI

and ProF ad attempt to avoid liability for their negligent and/or fraudulent misrepresentations based

on contractual disclaimers, waivers, or limitations ofliability, they are unenforceable because they



Plaintiffs First Amended Original Petition
Page 14
are nonexclusive, not conspicuous, fail of their essential purpose, and/or are uuconscionable.

                                                   VI.

                                             ATTORNEYS' FEES

          45.      As a result of the Defendants' breaches of their agreements and other acts and/or

omissions as described above, WGMA has been forced to retaiu counsel and incur reasonable and

necessary attorneys' fees. WGMA seeks to recover its reasonable and necessary attorneys' fees

pursuant to TEXAS CIVIL PRACTICES & REMEDIES CODE § 38.001 et seq., and TEXAS BUSINESS AND

COMMERCE CODE §§ 17.50(d) and 24.013, as well as conditional awards for any appeals.

Additionally, the TSI Agreement and the BMI Agreement (which expressly provides that it "does

pertain to affiliates and subsidiaries of [BMI] unless otherwise noted") each provide for an award

of attorneys' fees to the prevailing party in an action pertaining to those agreements.

                                                 PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff, WEST GULF MARITIME

ASSOCIATION, respectfully prays that it be awarded the following relief:

          a)       Judgment against Defendants for a sum within the jurisdictional limits of the Court;

          b)       Prejudgment interest at the maximum amount provided by law;

          c)       Post judgment interest at the maximum amount allowed by law

          d)       Costs of suit; and

          e)       Reasonable attorneys' fees.




PlaintifPs First Amended Original Petition
Page 15
                                                       Respectfully submitted,

                                                       CARRIGAN, McCLOSKEY & ROBERSON, L.L.P.


                                                       By:    Is/Timothy M. McCloskey
                                                              Timothy M. McCloskey
                                                              SBOT: 13417650
                                                              Blake E. Rizzo
                                                              SBOT: 24034073
                                                              945 Heights Blvd.
                                                              Houston, Texas 77008
                                                              713-868-5581
                                                              713-868-1275 (fax)
                                                       ATTORNEYS FOR             WEST   GULF   MARITIME
                                                       ASSOCIATION




..
:::;
  0
:::;
  ~
"';:!;'
:g"
"'""
]
~
I.,
Cl
  0


~         Plaintiffs First Amended Original Petition
·~        Page 16
u
     I, Chris Daniel, District Clerk of Harris
     County, Texas certifY that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this December 10.2015


     Certified Document Number:         62443714 Total Pages: 16




     Chris Daniel, DISTRJCT CLERK
     HARRJSCOUNTY,TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
TAB B
                                                                                                                                                     10/19/2015 1:10:26 PM
                                                                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                                                                     Envelope No. 7432987
                                                                                                                                               By: VERONICA GONZALEZ
                                                                                                                                             Filed: 10/19/2015 1:10:26 PM

                                                                 CAUSE NO. 2012-58827

WEST GULF MARITIME ASSOCIATION     §                                                                   IN THE DISTRICT COURT OF
INC.                               §
                                   §
VS.                                §
                                   §                                                                   HARRIS COUNTY, TEXAS
BUSINESS MICROVAR, INC. D/B/A      §
INTERDYN BMI, PROFESSIONAL         §
ADVANTAGE SOFTWARE SOLUTIONS,      §
INC., AND TECHNOLOGY SUPPORT, INC. §                                                                   151ST JUDICIAL DISTRICT


     DEFENDANT PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.’S
         MOTION TO COMPEL ARBITRATION AND STAY PROCEEDINGS

             Defendant Professional Advantage Software Solutions, Inc. (“PA”) files this Motion to

Compel Arbitration and Stay Proceedings and respectfully states the following:

                                                              SUMMARY OF MOTION

            1.             PA seeks to compel Plaintiff, West Gulf Maritime Association Inc. (“WGMA”), to

arbitrate the claims asserted against PA in this lawsuit. WGMA’s claims are within the scope of a

very broad arbitration provision in a Software License Agreement (“SLA”), which is one of three

valid, enforceable contracts between WGMA and PA. The SLA provides, in part, that any dispute

arising out of or relating to the installation, modification or use of the software provided by PA to

WGMA shall be settled by binding arbitration.

            2.             Each of the asserted claims falls within the scope of the agreement to arbitrate,

which is broadly written and encompasses all claims, sounding in contract, tort, or otherwise

arising out of or related to PA’s involvement on the project. As a result, WGMA’s claims should

be stayed in this litigation and brought in an arbitration proceeding.

                                                                        BACKGROUND

            3.             The project at issue involves WGMA’s replacement and upgrade of its payroll and

benefits processing system.                                 This dispute arises out of the design, sale, modification,


PROFESSIONAL ADVANTAGE SOFTWARE SOLUTION’S MOTION TO COMPEL ARBITRATION AND STAY PROCEEDINGS - PAGE 1 OF 7
W:\Professional Advantage-1584\West Gulf-1584001\Pleadings\PA Motion Compel Arbitration\Motion to Compel Arbitration Final.docx
implementation, and use of a software package involving all of the defendants. WGMA entered

into multiple, separate agreements with each defendant, but has subsequently settled with all of

the other defendants, leaving only its claims against PA. WGMA has claimed that PA “breached

its contracts with WGMA by failing to design and install a fully functional PAM module that

would meet WGMA’s specific requirements.” See Plaintiff’s First Amended Petition at ¶33.

WGMA also claims PA negligently and intentionally misrepresented material facts for the purpose

of inducing WGMA to enter into the contracts with PA. Id. At ¶¶37-39. Each of WGMA’s other

claims arise out of or relate to PA’s scope of work on the project.

            4.             PA’s scope of work on the project was limited to designing a portion of the payroll

software package commonly referred to as the Personnel Agency Management module (“PAM

Module”), and then implementing the PAM Module for WGMA’s use. WGMA contends that there

are at least three different contracts between WGMA and PA, including the Functional Design

Specifications (“FDS”), Statement of Work (“SOW”) and the aforementioned SLA. While neither

party executed the SLA after WGMA received it from PA, WGMA concedes that “[PA] did indeed

license the software to WGMA . . . and “[t]he License on one hand and the SOW and FDS on the

other, were completely separate free standing contracts.” See Affidavit of Plaintiff WGMA’s

President and Corporate Representative Nathan Wesley, attached hereto as Exhibit A at ¶21-22.

The FDS sets forth the technical specifications for the PAM Module. The SOW defines the scope

of work for the design and implementation of the PAM Module. And, the SLA ultimately grants

WGMA the right to use the PAM Module. The three agreements are interrelated.

            5.             The SLA grants WGMA the right to install the PAM Module software and use it

for its internal business operations.                                    See SLA, attached hereto as Exhibit B at ¶1(b), pg.

PA0014610-11. Without the SLA, WGMA has no right to use and evaluate the functionality of

the PAM Module. Pursuant to the SLA, PA warrants, in part, the PAM Module’s functionality

PROFESSIONAL ADVANTAGE SOFTWARE SOLUTION’S MOTION TO COMPEL ARBITRATION AND STAY PROCEEDINGS - PAGE 2 OF 7
W:\Professional Advantage-1584\West Gulf-1584001\Pleadings\PA Motion Compel Arbitration\Motion to Compel Arbitration Final.docx
shall be free from material defects. Id. at ¶3, pg. PA0014612. WGMA now claims that the PAM

Module provided by PA is defective and not fully functional.

            6.             The SLA contains an arbitration provision as follows:

               “10. ARBITRATION AND GOVERNING LAW
                  (a) Disputes. Any dispute, controversy, cause of action, or claim, of any kind
                  or nature whatsoever, whether legal or equitable, including, but not limited to,
                  claims sounding in contract, torts or products liability and claims based upon
                  alleged violations of consumer protection laws, which arise out of or related to
                  (1) this Agreement, or the breach, termination or invalidity of this Agreement,
                  (2) the sale, installation, modification or use of the [PAM Module], or (3) any
                  services rendered in connection with the sale, installation, modification, or use
                  of the [PAM Module] shall be finally and exclusively settled by arbitration in
                  accordance with the Arbitration Rules of the American Arbitration Association
                  as then in effect by one (1) arbitrator appointed in accordance with such Rules.
                  The place of arbitration shall be Fargo, North Dakota.

                                                             * * *
                      (b) Governing Law. This Agreement shall be governed by and construed in
                      accordance with the laws of the state of North Dakota without regard to the
                      choice of law or conflict of law principles.”

See SLA, attached hereto as Exhibit B at ¶10, pg. PA0014616.

                                                        ARGUMENT & AUTHORITIES

            7.             Federal and state policies strongly favor agreements to settle disputes through

arbitration. See, e.g. United Steelworkers of Am. V. Warrior & Gulf Navigation Co., 363 U.S. 574,

582-83 (1960); Jack B. Anglin Co. v. Tipps, 842 S.W.3d 266, 272-73 (Tex. 1992) (orig.

proceeding). For this reason, Courts must construe arbitration clauses “as broadly as possible.”

S.A. Mineracao da Trindale-Samitri v. Utah Int’t, Inc., 745 F.2d 190, 194 (2nd Cir. 1984). The

United States Supreme Court has held that when there is a dispute as to whether an arbitration

clause applies in a given situation,

                                         [t]here is a presumption of arbitrability in the sense that ‘[a]n order
                                         to arbitrate the particular grievance should not be denied unless it
                                         may be said with positive assurance that the arbitration clause is not
                                         susceptible of an interpretation that covers the asserted dispute.
                                         Doubts should be resolved in favor of coverage.’

PROFESSIONAL ADVANTAGE SOFTWARE SOLUTION’S MOTION TO COMPEL ARBITRATION AND STAY PROCEEDINGS - PAGE 3 OF 7
W:\Professional Advantage-1584\West Gulf-1584001\Pleadings\PA Motion Compel Arbitration\Motion to Compel Arbitration Final.docx
AT&T Tech., Inc. v. Communications Workers of Am., 475 U.S. 643, 650 (1986) (quoting Warrior

& Gulf, 363 U.S. at 582-83) (emphasis added).

            8.             If the trial court finds there is a valid agreement to arbitrate, the burden shifts to the

party opposing arbitration to prove his affirmative defenses to enforcing arbitration. J.M.

Davidson, Inc. v. Webster, 128 S.W.3d 223, 227 (Tex. 2003). Once a valid agreement to arbitrate

has been established, the court must then determine whether the arbitration agreement covers the

nonmovants' claims. In re First Merit Bank, N.A., 52 S.W.3d 749, 753 (Tex. 2001) (orig.

proceeding). To determine whether an existing arbitration agreement covers a party's claims, a

court must "focus on the complaint's factual allegations rather than the legal causes of action

asserted." Id. at 754. Federal policy embodied in the FAA favors agreements to arbitrate, and courts

must resolve any doubts about an arbitration agreement's scope in favor of arbitration. Id. at 753.

If the arbitration agreement encompasses the claims and the party opposing arbitration has failed

to prove its defenses, the trial court has no discretion but to compel arbitration and stay its own

proceedings. Id. at 753-54; D.R. Horton, Inc. v. Brooks, 207 S.W.3d 862, 866-67 (Tex. App.--

Houston [14th Dist.] 2006, no pet.); Feldman/Matz Interests, L.L.P. v. Settlement Capital Corp.,

140 S.W.3d 879, 883 (Tex. App.--Houston [14th Dist.] 2004, no pet.). Hartford Life Ins. Co. v.

Forman, 2009 Tex. App. LEXIS 3923, *8-9, 2009 WL 1546924 (Tex. App. Corpus Christi June

3, 2009)

            9.             North Dakota courts hold likewise: “there is a strong state and federal public policy

favoring the arbitration process, and where there is a broad arbitration clause and no exclusion

clause, any doubts concerning the scope of arbitrable issues should be resolved in favor of

arbitration.” See State ex rel. Stenehjem v. Philip Morris, Inc., 732 N.W.2d 720 (N.D. 2007)(citing




PROFESSIONAL ADVANTAGE SOFTWARE SOLUTION’S MOTION TO COMPEL ARBITRATION AND STAY PROCEEDINGS - PAGE 4 OF 7
W:\Professional Advantage-1584\West Gulf-1584001\Pleadings\PA Motion Compel Arbitration\Motion to Compel Arbitration Final.docx
Gratech Co., Ltd. v. Wold Eng'g, P.C., 672 N.W.2d 672 (N.D. 2003); State v. Stremick Constr.

Co., 370 N.W.2d 730, 732 (N.D. 1985)).

          B. WGMA’s Claims Are Subject to Arbitration

          10.              WGMA has asserted claims against PA for, among other things, breach of contract,

breach of warranties, and negligent/fraudulent inducement. However, PA’s only involvement in

this matter related to the PAM Module, which PA provided to WGMA for its use subject to the

SLA. WGMA’s claims, just as the three contracts governing the relationship between PA and

WGMA, are interrelated and subject to the arbitration provision.

          11.              At its most basic, WGMA alleges that PA failed “to design and install a fully

functional PAM module.” See Plaintiff’s First Amended Petition at ¶33. The arbitration provision

in the SLA specifically includes “[a]ny dispute, controversy, cause of action, or claim, of any

kind or nature whatsoever, whether legal or equitable, including, but not limited to, claims

sounding in contract, torts or products liability…which arise out of or related to (1) this

Agreement, or the breach, termination or invalidity of this Agreement, (2) the sale, installation,

modification or use of the Software, or (3) any services rendered in connection with the sale,

installation, modification, or use of the Software shall be finally and exclusively settled by

arbitration….” See Exhibit B at ¶10, pg. PA0014616 (emphasis added). As a result, each of

WGMA’s claims are subject to the arbitration provision in the SLA, should be stayed in this

present lawsuit, and submitted to arbitration in accordance with the agreement between WGMA

and PA.


                                                                 PRAYER FOR RELIEF

             Defendant Professional Advantage Software Solutions, Inc. files this Motion to Compel

Arbitration and Stay Litigation, asking that the claims asserted by Plaintiff be stayed in their


PROFESSIONAL ADVANTAGE SOFTWARE SOLUTION’S MOTION TO COMPEL ARBITRATION AND STAY PROCEEDINGS - PAGE 5 OF 7
W:\Professional Advantage-1584\West Gulf-1584001\Pleadings\PA Motion Compel Arbitration\Motion to Compel Arbitration Final.docx
entirety and that the disputes between Plaintiff and Defendant Professional Advantage Software

Solutions, Inc. be referred to arbitration; that all costs of Court be taxed against Plaintiff; and that

Defendant Professional Advantage Software Solutions, Inc. have such further and other relief,

general and special, both at law and in equity, to which Defendant Professional Advantage

Software Solutions, Inc. may show itself to be justly entitled.


                                                                                  Respectfully submitted,

                                                                                  STUBER COOPER VOGE PLLC


                                                                                  /s/ Jamey L. Voge
                                                                                  Jamey L. Voge, SBN 24033424
                                                                                  Brian Cooper, SBN 24012451
                                                                                  2600 Network Blvd., Suite 305
                                                                                  Frisco, Texas 75034
                                                                                  Telephone: (214) 472-2770
                                                                                  Fax:        (214) 472-2790
                                                                                  Email: jvoge@scvlaw.net
                                                                                          bcooper@scvlaw.net

                                                                                  ATTORNEYS FOR DEFENDANT PROFESSIONAL
                                                                                  ADVANTAGE SOFTWARE SOLUTIONS, INC.



                                                     CERTIFICATE OF CONFERENCE

        I certify that I have contacted counsel for Plaintiff and he is opposed to the relief sought in
Defendant’s Motion to Compel Arbitration and Stay Arbitration Proceedings. Therefore, this
matter is presented to the Court for determination.


                                                                                  /s/ Jamey L. Voge
                                                                                  Jamey L. Voge




PROFESSIONAL ADVANTAGE SOFTWARE SOLUTION’S MOTION TO COMPEL ARBITRATION AND STAY PROCEEDINGS - PAGE 6 OF 7
W:\Professional Advantage-1584\West Gulf-1584001\Pleadings\PA Motion Compel Arbitration\Motion to Compel Arbitration Final.docx
                                                          CERTIFICATE OF SERVICE


       I certify that on this 19th day of October, 2015, a true and correct copy of the foregoing
has been sent to all parties in accordance with Texas Rule of Civil Procedure 21(a) as follows:

            Via email tmccloskey@cmrllp.com                                                     Via email stolson@mcglinchey.com
            Via email brizzo@cmrllp.com                                                         Stephanie Tolson
            Timothy McCloskey                                                                   McGlinchey Stafford
            Blake Rizzo                                                                         1001 McKinney, Suite 1500
            Carrigan, McCloskey & Roberson LLP                                                  Houston, Texas 77002
            945 Heights Blvd
            Houston, Texas 77008

            Via email smarrs@bmpllp.com                                                         Via email ks@lorancethompson.com
            Scott Marrs                                                                         Katherine Sunstrom
            Andrew McGill                                                                       Lorance & Thompson, P.C.
            Beirne, Maynard & Parsons, LLP                                                      2900 North Loop West, Suite 500
            1300 Post Oak Blvd, Suite 2500                                                      Houston, Texas 77092
            Houston, Texas 77056


                                                                                       /s/ Jamey L. Voge




PROFESSIONAL ADVANTAGE SOFTWARE SOLUTION’S MOTION TO COMPEL ARBITRATION AND STAY PROCEEDINGS - PAGE 7 OF 7
W:\Professional Advantage-1584\West Gulf-1584001\Pleadings\PA Motion Compel Arbitration\Motion to Compel Arbitration Final.docx
EXHIBIT A
                                          NO. 2012-58827

 WEST GULF MARITIME                                 §         IN THE DISTRICT COURT
 ASSOCIATION                                        §
      Plaintiff,                                    §
                                                    §
 vs.                                                §         ~SCOUNTY,TEXAS
                                                    §
 BUSINESS MICROVAR, INC. D/B/A                      §
 INTERDYN BMI, PROFESSIONAL                         §
 ADVANTAGE, AND TECHNOLOGY                          §
 SUPPORT INCORPORATED                               §
      Defendants.                                   §         151ST JUDICIAL DISTRICT


                             AFFIDAVIT OF NATHAN WESELY

         BEFORE ME, the undersigned notary, on this day personally appeared Nathan Wesely, a

person whose identity is known to me. After I administered an oath to him, upon his oath, he said:

         1.    "My name is Nathan Wesely. I am over the age of 18, of sound mind, capable of

making this Affidavit, and fully competent to testify to the matters stated in this Affidavit. I have

never been convicted of a felony or a crime of moral turpitude.

         2.    I am the President and Corporate Representative of the West Gulf Maritime

Association ("WGMA"), the plaintiff in this lawsuit. I have personal knowledge of the facts stated

in this Affidavit and am able to provide this Affidavit. The facts stated are true and correct.

         3.    WGMA is in the business of negotiating and administering multiemployer

collective bargaining agreements on behalf of stevedores that employ ILA labor in the ports from

Brownsville, Texas, to Lake Charles, Louisiana. Administration of the collective bargaining

agreements includes facilitating the adjudication of grievances under the grievance and arbitration

procedure, training workers, and processing payroll. In addition, WGMA provides payroll, human

resource and benefit services to a variety of businesses, including providing assistance and advice


Page I                                        EXHIBIT

                                                6
on day to day personnel issues. WGMA's payroll system is quite complex, because it requires

WGMA to process payroll for thousands of longshore workers who may potentially work for

several different companies who employ labor under the collective bargaining agreement.

         4.     Originally, WGMA ran its payroll and benefits processing through an IBM AS400

system. The AS400 was an antiquated system that was developed by an employee ofWGMA. The

AS400 system used proprietary software in a programming language that has fallen out our favor

and few software programmers know or use this language. In 2010, WGMA decided to upgrade

its system to keep up to date with current technology and provide a more streamlined and efficient

payroll and benefits processing system.

         5.    In   ~010,   WGMA began interviewing software compames to design and or

implement and configure a software program to upgrade WGMA's financial accounting, reporting

and payroll processing. WGMA interviewed approximately three or four different companies.

Ultimately, WGMA agreed to enter into contracts with BMI, ProFad and TSI to implement

Microsoft Dynamics Great Plains ("GP") and Personnel Agency Management ("PAM") for

WGMA's financial accounting, reporting, payroll processing, and related applications (the

"System").

         6.    As the President of WGMA, I was significantly involved with all aspects of the

implementation of the System at issue in this lawsuit. I was involved in the process from the

beginning when WGMA interviewed different software companies, I negotiated and signed the

various contracts at issue, I was the recipient of representations from the Defendants, I participated

in a number of weekly meetings during the implementation of the System and I routinely and

regularly communicated with the project manager and WGMA employees regarding the



Page 2
implementation. I am an expert in the payroll processing system WGMA used, including the

system's infrastructure and functional requirements.

         7.    Prior to signing its contract with WGMA, ProFad was given unbridled access to the

user and executive teams at WGMA in order to facilitate ProFad's due diligence. ProF ad was also

given access to third-party payroll personnel that depended on WGMA. ProFad spent

approximately two weeks conducting due diligence in order to understand the specific functional

requirements ofWGMA.

         8.    During the course of its investigation and negotiation with WGMA, ProFad made

specific representations to WGMA that induced WGMA to enter into the contracts with ProF ad.

ProFad engaged in frequent telephone and face-to-face discussions in which it aggressively touted

its abilities and experiences with similarly situated companies like WGMA. ProFad represented

that it had PAM software that could accomplish WGMA's goals without the need for extensive

modification. ProFad represented that it had installed this particular system on several occasions

and thus, there would be no need to re-invent the wheel with customized software for WGMA.

Moreover, ProF ad assured WGMA that if it retained ProFad, WGMA would be able to save the

cost of customization by utilizing the PAM software, software that ProFad claimed would meet all

ofWGMA's functional business requirements with minimal modification, including running with

the same functionality as the AS400. Based on ProFad's alleged expertise in the industry, and their

continual representations regarding ProFad's and PAM's capabilities, WGMA agreed to have

ProFad work on the project.

         9.    During the negotiation process, ProF ad extolled to WGMA the virtues of the PAM

software, the number of successful implementations that ProFad had completed, the installation



Page 3
lead time, and ProFad's own capabilities. This information was provided to WGMA to induce and

influence WGMA in its decision to hire ProF ad and proceed with the PAM application. In reliance

upon ProFad's claimed expertise and many specific promises and assurances that PAM would

meet WGMA's needs, including but not limited to the fact that the new System would run with

the same functionality as the AS400, and upon ProFad conducting what they claimed was the

necessary due diligence, WGMA entered into a contract with ProFad to implement the System.

         10.   Not once during the meetings and telephone conversations between ProFad and

WGMA, however, did ProFad notify WGMA that the software was unsuitable for WGMA's

business, that it could not be installed in a reasonably functioning form, that it would not meet the

AS400's functionality, and that it would require extensive modification and several months of

installation lead time. It was only after WGMA's internal investigation into the process of

installing GP in December 2010 that WGMA discovered that GP may not be a stable platform,

that GP may not be capable of processing the payroll run by WGMA because of architectural

limitations inherent in GP, and that extensive modification to PAM would be necessary to meet

WGMA's payroll needs.

         11.   ProFad's due diligence, as it turned out, was woefully inadequate, and resulted in

delays in the implementation of the system. After reviewing the original Statement of Work

("SOW") and Functional Design Specifications ("FDS") ProFad submitted, WGMA determined

that ProFad did not understand WGMA's business and functional requirements. In order to assist

BMI and ProFad with further due diligence, WGMA agreed to provide BMI and ProFad with a

requirements/activities list to help both BMI and ProFad understand the functional requirements

ofWGMA. All parties agreed that the requirements/activities list would be beneficial in assisting



Page 4
BMI and ProFad with their due diligence. Despite the requirements/activities list and unfettered

access to WGMA, ProFad's SOW and FDS were still incomplete on the day of the anticipated

contract signing. WGMA personnel spent an additional couple of days with ProFad's due diligence

team working on extensive revisions to ProFad's FDS. At no time during the due diligence process,

did ProF ad advise WGMA that PAM would need extensive modifications. In fact, ProFad

repeatedly represented that minimal modifications would be needed, which was one ofthings that

made their proposal attractive to WGMA. After ProFad's due diligence was complete, WGMA

finally signed the SOW on November 5, 2010.

         12.   On or about October 4, 2012, WGMA entered into an agreement with BMI (the

"Agreement"). Consistent with the representations made by BMI and ProFad, the Agreement

stated that the System would "(a) run a payroll system with at least the same functionality as

["WGMA's] current system," (b) maintain worker records in the payroll system with at least the

level of detail as [WGMA's] current system," and (c) run accounting programs for [WGMA] and

its affiliated entities and benefit programs." Id. The Agreement also stated that "[t]he accounting

systems will be installed and functional by October 31, 2010," and "[t]he payroll system will be

live on December 23, 2010." ld. BMI represented that the total cost for the System, including any

additional vendors that might be necessary, would be approximately $600,000. The Agreement

was modified on November 5, 2010 to change the "go live" date from December 23, 2010 to

February 18, 2011.

         13.   When ProFad finally implemented the System, the System was a total failure. The

failure was due primarily to ProFad's failure to accurately define WGMA's necessary business

and functional requirements, and to provide the resources needed for the System to work.



Page 5
         14.   ProF ad grossly misrepresented the capabilities of its PAM application, failed to

define the limits of its PAM application, and was unable to meet WGMA's requirements for a fully

operational system with the same functionality as the AS400. During the entire process, and

continuing to the present, ProFad has been unable to provide WGMA with correct overtime

calculations and reporting. From the beginning of this project, the PAM application was unable to

process overtime ("OT") calculations in accordance with WGMA's requirements. ProFad was

aware of PAM's inability to calculate OT. Even though the System should have been able to

calculate overtime by the original deadline of December 2010, in April 2011, ProFad began

developing a custom PAM application to calculate OT in accordance with WGMA's requirements.

The custom OT application was in testing since June 2011 to the end of the project. PAM's failure

to properly calculate OT was a continuous issue throughout the project that was discussed with

WGMA and ProFad personnel on a weekly basis. PAM was subjected to testing on a regular basis

and ProFad, throughout the term of the project, was unable to ever determine a solution for PAM's

failure to properly calculate OT. Rather, each week ProFad would simply say "we're working on

it."

         15.   Upon WGMA's attempts to go-live on October 3, 2011, it was confirmed by

WGMA and ProFad that the OT calculations were still incorrect.

         16.   Although the system went live on January 3, 2012, the PAM application provided

by ProFad did not go completely live on January 3, 2012, because the OT issue had not been

resolved by ProF ad by the go-live date. Rather, in order to calculate OT, WGMA was forced to

calculate OT using the old AS400 system and continued to approve the OT using the old AS400

system. In fact, WGMA still uses this duplicative method for calculating OT today due to ProFad's



Page 6
inability to meet WGMA' s functional requirements and the failure of the PAM application.

         17.   In the end, WGMA, at its own cost, has had to add additional software or custom

programming which was not originally specified in the budget, and in some cases has had to hire

additional experts to resolve functionality issues such as system configuration, document

management, timesheet processing, worker garnishments, and negative pay. As a result, WGMA

incurred additional significant delays and cost overruns.

         18.   In addition, WGMA had to hire temporary workers and independent consultants to

assist regular personnel with manual data entry and to process payroll transactions that were not

supported by the System as configured. The hiring of additional personnel was necessary for

WGMA to operate its business without impacting its customers.

         19.   WGMA incurred the following expenses in connection with the implementation of

the System:

               $176,139.42    Ignite Media (Hired to Replace PAM software)
               $945,982.67    Payments to BMI and ProFad (Estimated to be $600,000)
               $75,570.00     Dave Kesian (Additional Personnel)
               $304,456.53    Sirius Solutions (Project Management)
               $333,127.93    Tatum (Project Management)
               $228,804.00    Technisource, Inc. (Additional Personnel)
               $123,000.00    Additional Personnel for Marine Terminal and AS400
               $46,843.06     Payments to Technology Support
               $66,033.77     Tribridge Holdings (Replaced Technology Support)

               $2,299,957.38 Total

         20.   At a minimum, not including tort damages and any other available remedies under

the UCC, WGMA has incurred the following hard expenses attributable to ProFad in connection

with the implementation of the System:

               $176,139.42    Ignite Media (Hired to Replace PAM software)
               $207,281.65    Payments to ProFad


Page 7
                $75,570.00  Dave Kesian (Additional Personnel)
                $481,434.70 Sirius Solutions and Tatum (Project Management)
                $123,000.00 Additional Personnel for Marine Terminal and AS400

                $1,063,425.77 Total

         2 I.   As a result, WGMA has sued ProFad on the Agreement, the SOW and the FDS. In

its First Amended Original Petition WGMA has asserted claims against ProFad for breach of

contract claim, negligent and fraudulent misrepresentations and express and implied warranties

claims. WGMA is not suing ProFad under the unsigned License. Profad did indeed license the

software to WGMA, the problem is the software does not work or comply with the FDS or SOW.

         22.    The SOW and FDS dealt with the scope of work involved in the customization and

implementation of the PAM module along with the timeline for implementation and the parties'

responsibilities. The License, on the other hand, simply dealt with licensing of the PAM software

and quite frankly was so unimportant to the transaction at issue, was not signed by either party.

The License on one hand and the SOW and FDS on the other, were completely separate free

standing contracts.

         23.    I am the custodian of records for WGMA. All of the exhibits referenced below that

are attached to the summary judgment response are true and correct copies of records that are kept

by WGMA in the ordinary course of business or produced by the other Defendants during

litigation. It was in the regular course of business for an employee or representative of WGMA

who had knowledge ofthe act, event, condition, or opinion recorded, to transmit information to be

included in such record. The record was made at or near the time the act, event, condition, or

opinion recorded or reasonably soon thereafter. The exhibits are exact duplicates of the originals.




Page 8
            Exhibit First Amended Original Petition
            A
            Exhibit Statement of Work
            c
            Exhibit Functional Design Specification
            D
            Exhibit Software License Agreement
            E


         FURTHER AFFIANT SAYETH NOT."


                                 [Signature Page Follows]




Page 9
SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned authority, on this   9th   day of
September, 2015.



          My Commission Expires:   s·   ature ofNotary Public
            ;e -.:t.:l- ;uJ/1'
                                   l!twJatzL&~ds




Page 10
EXHIBIT B
                                                                                                   / "-.,
                                                                                                   '
                                                                                                   I




t
        , From:                       Craig Erickstad
          Sent:                       Thursday, November 11, 2010 7:48AM
         To:                          Hall, Derek; Daphne Bemicker
             •Jbject:                 WGMA- PAM software license agreement.
    (                                 PAM License Agreement_revised03_2007.pdf
         . ..ttachments:


         Derek, Daphne



         Attached is the PAM software license agreement. Please review find return a the signed document. This will need to be signed
         by December gth.

         Let me know if you have any questions.




         Craig Erickstad

                           Microsoft Dynamics Fits Your Staffing Company- Your System Your Way
                              lStaff and Personnel Agency Management (PAM) Module
         Professional Advantage
         Phone : (701) 235 ~363 Ext 203
         Web: www,dynamicsstaffing.com

         **Personnel Agency Management- Staffing Solution** Business Intelligence** National Accounts**Coinpany Data Archive** Retail
         Solutions**

    o ilcrosoft Inner Circle Partner 1999 - 2008




                                                                                                                                        -

                                                                             1



                                                                                                                              PA0014609
                         ,......,
                         (
                         '. J
                                .



(   r~ professional
                  .: ·
    ~     l.dvantage


                              Software License Agreement
                         Personnel Agency Management (PAM)


       DO NOT ALTER OR AMEND TIDS AGREEMENT IN ANY MANNER
       WITHOUT THE CONSENT OF PROFESSIONAL ADVANTAGE. ANY
    ALTERATIONS OR AMENDMENTS WITHOUT SUCH CONSENT WllL VOID
       THIS AGREEMENT AND YOUR LICENSE TO USE THE SOFTWARE.

    This Agreement is entered into by and between Professional Advantage, Inc. ("PA") and
    the undersigned licensee ("Licensee") and shall be effective as of the date set forth below.
    This agreement covers the PAM Core Module and other products associated with and/or
    utilizing this module, including: Webhouse, Web Based Timesheets, and Timesheet entry
    and Imaging.

    1. LICENSES
        (a) Definitions.
            (i) "Software" means the core module of the Personnel Agency Module (PAM)
                 software product, as marked, including enhancements delivered by P A during
                 such period Licensee remains a member of the PA Enhancement Program:

            (ii) "Documentation" means any user and technical documentation for the
                 Software in electronic or printed format that is delivered to Licensee with the
                 Software.


        (b) Grant of License. PA grants Licensee the non-exclusive and non-transferable
            right to:
            (i) copy the server portion of the Software onto a Designated Server or in a
                    "Cluster'' which includes the Designated Server Computer. A "Cluster''
                     shall mean two or more server computers which are interconnected. Use in
                     a Cluster is only permitted if no module of the Software is active on more
                     than one server computer at any given time. Licensee shall notify P A in
                     advance in the event that it intends to relocate or change the Designated
                     Server Computer. Licensee may maintain a separate non-productive




                                                                                                   PA0014610
                          .--,.
                         r'.. I.



                    disaster recovery and testing site provided that the installation is used
                    solely for the purposes of backup and emergency use. Licensee may not
.(                  have more than one active installation of the Software on the Designated
                    Server Computer or a Cluster unless Licensee purchases additional
                    Software licenses;
           (ii) copy the client portion of the Software onto an unlimited number of
                    computers provided that all software so installed references a single
                    database on the Designated Server Computer.
           (iii) execute and use the Software for Licensee's internal business operations; and
           (iv) use the associated Documentation and make a reasonable number of copies
                    or printouts thereof for Licensee's internal use.
           (v) Licensee's license to use the Software is perpetual.
       (c) Database Software. Licensee is required to license the appropriate database
           software, including the appropriate number of user licenses, from the
           corresponding third party provider.
        (d) Sublicensing/Transfer. Licensee shall not grant sublicenses, rent, transfer copies
           of or otherwise assign the Software or Documentation or the right to use the same
           to benefit any third party. Any attempt to grant sublicenses, transfer any rights,
           rent or otherwise assign or deal in the Software or Documentation shall be
           considered a breach of this Agreement by Licensee.
       (e) Backup Copy. Licensee may make a reasonable number of backup copies of the
            Software which shall also be subject to the terms and conditions of this
           Agreement. Licensee must mliintain an accurate record of the location of ~ch
           backup copies at all times. Such record may be inspected and verified by P A at
            any time during Licensee's business hours upon notice by PA. Licensee
            acknowledges the need to maintain regular back-up copies and to adopt other such
            management procedures to avoid the consequence of loss of data in the event of
            any equipment or software malfunction.
       (f) Restrictions on Use. Licensee may use the Software and Documentation only in
            the conduct of its internal business operations and those of a Company as defined
            in this Section. "Company" shall mean a business entity which is "Controlled" by
            or under common "Control" with Licensee. "Contrl" of any entity for the
            purposes of this section ineans ownership of at least 50% of the shares of an entity
            or entitlement to elect a controlling interest of the board ·o f directors of such entity
            or other management relationship sufficient to control the entity's business
            policies and activities. The Software may not be used directly or indirectly for
            any entity that is not a Company and may not be used to operate a service bureau
            or provide hosting, outsourcing or subscription services. Any unauthorized use of
            the Software will automatically void this license and subject Licensee and others
            to legal claims by PA for copyright infringement and unauthorized use, including
            claims for injunctive relief and monetary damages.

     2. PROPRJETARY RIGHTS
         (a) Ownership. All title and rights of ownership in the Software and Documentation
             remain with PA and/or its suppliers or licensors and are protected by applicable
             copyright, patent, trademark and trade secret laws. Licensee agrees to take any




                                                                                                   PA0014611
           reasonable step necessary to protect the proprietary rights ofPA and its suppliers

c          or licensors in the Software and Documentation, including, but not limited to, the
           proper display of copyright, trademark, trade secret and other proprietary notices
           on any copies of the Software or Documentation. Licensee must keep the
           Software free and clear of any claims or liens by third parties. All rights and
           licenses granted under or pursuant to this Agreement are and sh~l otherwise be
           deemed to be, for purposes of Section 365(n) of the U.S . Bankruptcy Code,
           licenses of rights to "intellectual property" as defined under section 101(56) of the
           U.S. Bankruptcy Code.
       (b) Decompilation. Licensee shall not disassemble, decompile or otherwise reverse
           engineer the Software except and only to the extent that such activity is expressly
           permitted by applicable law.

    3. WARRANTIES, EXCLUSIONS AND LIMITATIONS
        (a) Warranties.
            (i) Product Warranty. PA warrants that, for a period of sixty {60) days from the
                     date the Software is delivered to Licensee, the Software's functionality
                     and performance shall be free of material defects and shall substantially
                     conform to the Documentation, provided that it is properly used with the
                     operating system for which it was designed.
            (ii) Media Wamin.ty. PA warrants that the Software will be properly copied onto
                     diskettes or other media and that the diskettes and media will be free from
                     defects in materials and workmanship under normal use and services for a
                     period of sixty {60) days from the date the Software is delivered to
                     Licensee.
            (iii) Title Warranty. P A warrants that it is the owner or authorized licensee of the
                     Software or has the rights to license the Software to Licensee under the
                     terms of this Agreement.
        (b) Limitations.
            (i).PA does not warrant ~at the functions contained in the Software will meet
                     Licensee's requirements or that the operation of the Software will be
                    uninterrupt~.
            (ii) In order to receive and maintain the above warranties, Licensee must (i) use
                     the Software in accordance with the Documentation; (ii) use the Software
                     on the hardware and with the operating system for which it was designed
                     and in accordance with operating requirements and procedures for such
                     hardware and operating systems; and (iii) allow only personnel trained on
                     the Software to operate the Software.
            (iii) The above warranties are null and void if Licensee or any third party modifies
                     or changes the Software in any way beyond the scope of the customization
                     options contained in the Software, or otherwise than in accordance with
                     the requirements or procedures for such customization, or if failure of the
                     Software has resulted from accident, abuse or misapplication. The
                     warranties do not apply to errors or malfunctions caused by (i) machine
                     malfunction; (ii) equipment or software not licensed in this Agreement;
                     (iii) use of procedures or data by Licensee not in accordance with the




                                                                                                    PA0014612
                       .· --.,
                      (      i




                   Documentation; or (iv) any other cause not attributable to PA or the

.c                 software.
         (iv) Licensee acknowledges that PAis not required to maintain compatibility
                   between the Software and software not specified in this Agreement,
                   including, but not limited to, versions of Software other than those listed
                   in this Agreement.
               (v) PA will provide support for the current major version of the software and
                   the major version prior as part of software maintenance and the
                   enhancement plan. Any support provided for earlier versions will be
                   included as part of a maintenance contract as the sole discretion of PA or it
                   will be done on a consulting basis.
     (c) Duty to Inform. If Licensee believes that the Software is not substantially
         performing in accordance with the Documen~tioil, Licensee will promptly notify
         PA in writing regarding any such non-performance and will provide a listing of
         output and such other data as may be required by P A to reproduce operating
         conditions as existed when the non-performance occurred.
     (d) DISCLAIMER OF WARRANTY
         (i) EXCEPT AS STATED ABOVE, PA MAKES NO OTHER WARRANTIES
                   REGARDING 1HE SOFTWARE OR DOCUMENTATION,
                   INCLUDING, WTIHOUT LIMITATION, EXPRESS OR IMPLIED
                   WARRANTIES, AND EXPRESSLY DISCLAIMS THEWARRANTIES
                    OF FITNESS FOR A PARTICULAR PURPOSE OR
                    MERCHANTABILITY, AND ANY OTHER WARRANTY, EXPRESS
                    OR IMPLIED.
          (ii) Any statements made by a dealer or any other third party other than PA are
                    not warranties and cannot be relied on by Licensee.
          (iii) PA shall not be liable for any claimed non-conformance of the Software
                    under Article 35(2) of the United Nations Convention on Contracts for the
                    International Sale of Goods, even if that Convention were to be
                    determined applicable to this Agreement and the underlying transactions.

     (e) LIMITATION OF LIABILITY
         (i) INNO EVENT SHALL PA OR ANYONE ELSE WHO HAS BEEN
                INVOLVED IN TiiE CREATION, PRODUCTION OR DELIVERY OF
                THE SOFTWARE OR THE DOCUMENTATION BE LIABLE FOR
                ANY INCIDENTAL, SPECIAL, INDIRECT OR CONSEQUENTIAL
                DAMAGES, LOSS OF BUSINESS, LOSS OF PROFITS, LOSS OF
                 GOOD~LORTORTIOUSCONDUCTHOWEVERCAUSED
                (INCLUDING NEGLIGENCE) RELATING TO, CAUSED BY OR
                ARISING OUT OF ANY BREACH OF OBLIGATIONS OR DELAY IN
                DELIVERY OF SOFTWARE OR DOCUMENTATION UNDER TinS
                AGREEMENT OR FROM LICENSEE'S USE OR INABILITY TO USE
                THE SOFTWARE, EVEN IF PA HAS BEEN ADVISED OF THE
                POSSffiiLITY OF SUCH LOSS.OR DAMAGES.
         (ti) SOME STATES OR JURISDICTIONS DO NOT ALLOW TilE
                EXCLUSION OR LIMITATION OF LIABILITY FOR




                                                                                               PA0014613
                   CONSEQUENTIAL OR INCIDENTAL DAMAGES SO THE ABOVE

c                  LIMITATION MAY NOT APPLY TO LICENSEE 1N SUCH
                   JURISDICTIONS.
           (iii) EXCEPT FOR ANY LIABILITY WlllCH MAY ARISE UNDER SECTION
                   5, ANY DAMAGES THAT PAIS REQUIRED TO PAY FOR ANY
                   AND ALL CAUSES, WHETHER FOR NEGLIGENCE, BREACH OF
                   CONTRACT OR OTHERWISE, REGARDLESS OF THE FORM OF
                   ACTION, SHALL, IN THE AGGREGATE, BE LIMITED TO THE
                   PRICE PAID BY LICENSEE TO PA FOR THE SOFTWARE.


    4.REMEDIES
       Licensee's exclusive remedy relative to a breach of the warranties provided in Section
       3(a) hereof shall be for P A, at its option to either:                              .
       (a) replace the Software that does not meet the limited warranty described above and
          . that is returned to PA on the original distribution media; or
       (b) attempt to correct any errors which Licensee finds in the Software during the
            warranty period and which prevent the Software from substantially peiforming as
            described in the Documentation; or
       (c) In the event PA determines that the remedies under subsections a) and b) above
            are impracticable during the warranty period, PA shall refund to Licensee the
            Software license fees (and no other fees) paid by Licensee. Any replacement
            Software will be warranteq for a period of thirty (30) days from the date such
            replacement Software is delivered to Licensee.

    5. JNTELLECTUAL PROPERTY INFRINGEMENT/INDEMNIFICATION
        P A shall defend, indemnify and hold harmless Licensee, its employees, officers and
        directors, at PA' sole cost and expense, for any demand, claim, suit or proceeding
        brought against Licensee which alleges that the Software, as delivered and used in
        accordance with the terms of this Agreement, infringes any third party patent,
        copyright or other intellectual property right, and to pay the amount of any judgment
        or settlement, provided that Licensee gives PA prompt written notice of such claim,
        suit or proceeding and gives P A full information and reasonable assistance in its
        defense or settlement. P A shall be entitled to direct such defense and to settle or
        otherwise dispose of such claim, suit or proceeding as it sees fit. If an injunction is
        obtained in such action against Licensee's use of the Software, PA shall, at its option
        and expense, either (1) obtain for Licensee the right to continue to use the SoftWare;
        or (2) replace the Software with a product with Substantially equivalent functionality;
        or (3) modify the Software so that it becomes non-infringing, while maintaining
        substantially equivalent functionality; or, if (1 ), (2) or (3) above·are not practical,
        terminate this Agreement and reimburse Licensee for the Software license fees
        actually paid by Licensee to P A. The reasonable costs of Licensee's cooperation with
        P A at PA's request, in accordance with this Section, shall be paid by PA and' shall
        include the reasonable costs ofLicensee's initial consultation with its attorney. No
        other costs or expenses shall be incurred for the account ofPA withoutPA's·prior
        written consent. Licensee may participate with PAin Licensee's own defense in such




                                                                                               PA0014614
•·
            claim, suit or proceeding, at Licensee's option and at Licensee's sole expense.
     (      Licensee agrees to defend and hold harmless PA and its officers and employees
            against any loss, cost or expenses incurred as a result of a claim of infringement based
            on modifications to the Software made by or for Licensee without PA's prior written
            approval.
                                                                                                                •
         6. ENHANCEMENT PROGRAM
             Licensee has also purchased a one-year subscription to the P A Enhancement Program
             commencing on the date the software was invoiced. Under this program, P A will
             provide to Licensee, at no additional charge, all updates, upgrades, refinements and
             added features to the Software, which are commercially released by PA during the
             subscription period. Enhancement plans for any future years, if made available by PA
             and purchased by Licensee, are based on the then current P A list price for the
             Software.

         7. NO AGENCY OR P ARTNERSIDP RELATIONSHIP
             (a) Independent Reseller. Licensee recognizes and acknowledges that any distributor
                 or authorized reseller of P A, through which Licensee has licensed the Software or
                 obtained services related to the Software, is not the agent or the partner ofPA.
                 Any such distributor or authorized reseller is an independent company, person, or
                  entity with no authority to bind PA or to make representations or warranties on
                 behalf ofPA. In this regard, PA makes no representation or warranties regarding
                  its software except as expressly set forth in this Agreement.
             (b) Invoicing and Payment. PA acknowledges and agrees that if the license for the
                  software is purchased from an independent third party vendor then Licensee, upon
                  full payment of the license fees to such.vendor, will owe no license fees to PA.

         8. ENTIRE AGREEMENT
             This Agreement constitutes the entire agreement of the parties hereto with respect to
             the subject matter hereof and supersedes all previous proposals, oral or written,
             express or implied, and all negotiations, conversations or discussions heretofore had
             between the parties hereto related to the subject matter of this Agreement. To the
             extent that the terms and conditions of this Agreement conflict with any other written
             or oral statements or representations made by P A including, but not limited to, any
             statements and representations set forth in the License Agreement contained in
             shrink-wrapped packages of the Software or in electronic·on-line license agreements,
             $e tenns and provisions of this Agreement shall be controlling.

         9. 1ERM AND TERMINATION
             (a) Term. The licenses granted under this Agreement shall commence on the date set
                 forth below and shall continue in effect perpetually unless terminated in
                 accordance with Section 9(b) below.
             (b) Termination. Either party may immediately terininate this Agreement if the other
                 party breaches any material representation, warranty, obligation or provision of
                 this Agreement and does not cure such breach within thirty (30) days after receipt




                                                                                                    PA0014615
c
           of written notification fro the non-breaching party of such breach. Upon such
           termination, Licensee, at the option of PA, shall either promptly return to.PA all
           copies of the Software and Documentation in Licensee's possession or destroy all
           such copies within a reasonable transition period not to exceed thirty (30) days
           after the effective date of such termination, and shall certify in writing that all
           such copies have been destroyed. PA has the right to inspect and audit Licensee's
           computers to ensure compliance with the preceding requirement.
       (c) Other Obligations. Termination of this Agreement does not affect or terminate
           any agreement of commitments Licensee may have with other entities, including,
           but not limited to, application service providers or leasing companies.

    10. ARBITRATION AND GOVERNING LAW
       (a) Disputes. Any dispute, controversy, cause of action, or claim, of any kind or
           nature whatsoever, whether legal or equitable, including, but not limited to,
           claims sounding in contract, torts or products liability and claims based upon
           alleged violations of consumer protection laws, which arise out of or relate to (1)
           this Agreement, or the breach, termination or invalidity of this Agreement, (2) the
           sale, installation, modification or use of the Software, or (3) any services rendered
           in connection with the sale, installation, modification or use of the Software shall
           be finally and exclusively settled by arbitration in accordance with the
           Arbitration Rules of the American Arbitration Association as then in effect by one
           (1) arbitrator appointed in accordance with such Rules. The place of arbitration
           shall be Fargo, North Dakota. Judgment upon the award of the arbitrators may be
           entered in any court having jurisdiction thereof.
       (b) Governing Law. This Agreement shall be governed by and construed in
           accordance with the laws of the State ofNorth Dakota without regard to the
           choice oflaw or conflict oflaw principles. The United Nations Convention on
            Contracts for the International Sale of Goods shall not apply to this Agreement.

    11. GENERAL TERMS AND CONDITIONS
        (a) Listing. Licensee agrees to be listed (by name only) in PA's public customer list.
        (b) Assignment. Licensee shall not assign or otherwise transfer any of its rights or
            obligations under this Agreement without the prior written consent ofPA.
            Consent shall not be unreasonably withheld provided, however, that no consent
            shall be required for any assignment or transfer to a "Company" as defined in
            Section l(f) herefor in the event of an initial public offering, merger~ acquisition,
            consolidation, sale of all or substantially all ofLicensee's assets or stock except
            that Licensee shall notify PAin writing prior to such assignment or transfer. This
            Agreement shall inure to the benefit of and shall be binding on the successors of
            the parties. This Agreement and the rights and obligation arising hereuri.der shall
            not be affected by any change in the corporate structure or ownership of the
            parties except where Licensee goes into liquidation, or becomes subject to
            administration or is voluntarily or involuntarily wound up, in which case this
            Agreement and by a receiver Licensee's rights and obligations arising hereunder
             sball automatically terminate.
        (c) Export Controls. Li.censee agrees that no technical data received from PA, nor




                                                                                                 PA0014616
                         r-
                         ·-. ;
                                                                       ,.---..,.
                                                                       I'-. - )

[



            the direct product thereof, will be shipped, transferred or exported, directly or
            indirectly, to any country in violation of any applicable law, including the United
            States Export Administration Act and the regulations there under.
        (d) Amendment. This Agreement shall not be deemed or construed to be modified,
            amended, rescinded, canceled or waived, in whole or in part, except in a writing
            signed by both parties hereto.
        (e) Severability. In the event that any or any part of the terms of this Agreement are
            in conflict with any rule of law or statutory provision or are otherwise void,
            unenforceable or illegal under the laws or regulations of any government or
            subdivision thereof, such terms or parts thereof shall be deemed stricken from this
            Agreement, but such invalidity, unenforceability or illegality shall not invalidate
            any of the other terms of this Agreement, and this Agreement shall continue in
            force, unless the invalidity, unenforceability or illegality of any such provisions
            hereof does substantial violence to, or where the invalid, unenforceable or illegal
            provisions comprise an integral part of, or are otherwise inseparable from, the
             remainder of this Agreement. The validity or enforceability of that provision or
             relevant part in any other jurisdiction is not affected.
        (f) Waiver. No failure by either party hereto to take any action or assert any right
             hereunder shall be deemed to be a waiver of such right in the event of the
             continuation or repetition of the circumstances giving rise to such right.
        (g) Language of Agreement The parties declare that ~ey have required that this
             agreement and all documents related hereto, either present or future, be drawn up
             in the English language only. Les parties declarent par les presentes qu'elles
             exigent que cette entente et taus les documents y afferents, soit pour ie present ou
             le futur, soient rediges en langue anglaise seulement.




    (
                                                                                                    PA0014617
                                                                    ["
                                                                    \ J

r

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed

    c   by their duly authorized representatives as of the last date indicated below.

        PROFESSIONAL ADVANTAGE, INC. - - - - - - - - - - - -
                                       (Licensee)
        By: ______________________              By: _____________________


        Title: --------------------             Title: ----------------------
                                                Date:
                                                        -------------------
                                                Licensee's Place of Business:




                                                Tel:

                                                FAX:




                                                                                           PA0014618
TAB C
11/18/2015     12:27    Remote ID       Remote ID                                                                            [j   2/2
                                                                                                     11/17/201511:30:06 AM
                                                                                                     Chris Daniel - District Clerk
                                                                                                     Harris County
                                                                                                     Envelope No: 7861370
                                                                                                     By: GONZALEZ, VERONICA
                                                                                                     Filed: 11/17/2015 9:59:27 AM
                                                    CAUSE NO. 2012-58827

         \VEST GULF MARITIME ASSOCIATION                            ~            IN THE DISTRICT COURT OF
         INC                                                        §
                                                                    §
         VS.                                                        §
                                                                    ~        HARRIS COUNTY, TEXAS
         BUSINESS MICROVAR, INC. D/B/A                              §
         INTERDYN BMI, PROFESSIONAL                                 §
         ADVANTAGE SOFTWARE SOLUTIONS,                              §
         INC, AND TECHNOLOGY SUPPORT, fNC.                          i;i      151 ST JUDICIAL DISTRICT


               ORDER ON DEFENDANT'S MOTION TO COMPEL ARBITRATION & STAY
                                     PROCEEDINGS

                  On this day the Comi considered Defendant Professional Advantage Software Solutions,

         Jnc. 's Ivfotion to Compel Arbitration and Stay Proceedings. After considering the motion, evidence

         and arguments of counsel, the Court

             XX            DENIES the Motion., on the basis of waiver by Defendant Professional Advantage Software
                                                    Solutions, Inc. **
                           Ql? AJ)JT£ tl"li? P10ti0¥l aw~ sn!i®f.'l 'i'N@ {'3ett"tie:J tc wbihate tlrc di3putcs as set fmth iu

         the arbitration   provisions applicable to      this   mattif    Tla~   conrt sta)HS thi fJfO€iiwli~g9 ~eNding ths

         GJHllCQ-Pl5i of the 'lrhitration




                  SIGNED on this       ~~~day        of _ _ _ _ _ _ _ _ _, 2015.

                                                                                               Signed:~/~
                                                                                           11/18/2015

                                                                          JUDGE PRESIDING



** The Court is not certain that findings of fact and conclusions of law are appropriate in this instance. If non-movant
would !ike the Court to make them, it should file a short brief in support of the necessity for them, and file proposed
findings and conclusions for the Court to sign.
TAB D
                                                                                     11 /24/2015 5:25:53 PM
                                                                                     Chris Daniel -District Clerk
                                                                                     Harris County
                                                                                     Envelope No: 7981952
                                                                                     By: RODRIGUEZ, JIMMY E
                                                                                     Filed: 11 /24/2015 5:25:53 PM
                                                                                                               Pgs- 1
                                           CAUSE NO. 2012-58827
                                                                                                               STPRY
         WEST GULF MARITIME ASSOCIATION     §                 IN THE DISTRICT COURT OF
         INC .                              §
                                            §
         vs.                                §
                                            §                 HARRIS COUNTY, TEXAS
         BUSINESS MICROV AR, INC. D/B/A     §
         INTERDYN BMI, PROFESSIONAL         §
         ADVANTAGE SOFTWARE SOLUTIONS,      §
         INC., AND TECHNOLOGY SUPPORT, INC. §                  151sT JUDICIAL DISTRICT


                 ORDER ON DEFENDANT'S MOTION TO STAY THE PROCEEDINGS

                On this day the Court considered Defendant Professional Advantage Software Solutions,

         Inc.'s Motion to Stay the Proceedings ("Motion"). Mter considering the Motion, evidence and

         arguments of counsel, the Court; hereby

        DENIES GIMN'fS the Motion;

                        Court STAYS all proceedings and remove the trial, which is cunentl




                                    rofessional Advantage Software Solutions, Inc.




                SIGNED on this ___ day of _ _ _ _ _ _ _ _ _ , 2015.

                                                                     Si gned:~/~
                                                                   12/8/2015

                                                           JUDGE PRESIDING

 ;..:
<1)
..0
E
z
                         .................
                  ....··· f HA,I?~··· ...
            ..· ~ 0 ········ ~ ··..
         . . -.
        .. ·.0
         . _......:~u····
        .:#lit.:
           ....,...
                   .
                     .·  •, ~
                          .. """-- ....
                                   -
                                       · . . :. ......
                                                z:
                                                  ..
                                                ~"'



        .
        !~~
         (.)'
         ·~ ~-··.                          ..
                                              .i---:
                                                  .,.,,
                                                ~ :
            .·.
          "• \J": .. ••
                  ~~      ... ........ .. #'...
                                        ••• A.~ •••

                               * ~ ....··
                  ,.-~

              ••••• '7()
                      ···.................
     I, Chris Daniel, District Clerk ofHarris
     County, Texas certify that this is a true and
     conect copy of the original record filed and or
     recorded in my office, elech·onically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this December 10. 2015


     Certified Document Number:                           68146276 Total Pages: 1




     Chris Daniel, DISTRICT CLERI<
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
TAB E
                                              CAUSE NO. 2012-58827

WEST GULF MARITIME ASSOCIATION                         '        IN THE DISTRICT COURT
                                                       '
VS.                                                    '
                                                       '
BUSINESS MICROVAR, INC. D/B/A                          '        OF HARRIS COUNTY, T E X A S
INTERDYN BMI, PROFESSIONAL                             '
ADVANTAGE, and TECHNOLOGY                              '
SUPPORT, INCORPORATED                                  '        151st JUDICIAL DISTRICT


              PLAINTIFF’S RESPONSE TO PROFESSIONAL ADVANTAGE
           SOFTWARE SOLUTIONS, INC.’S MOTION TO STAY PROCEEDINGS

TO THE HONORABLE JUDGE OF SAID COURT:

         Plaintiff WEST GULF MARITIME ASSOCIATION (“WGMA”) files this Response to

the Motion to Stay Proceedings (the “Motion”) filed by Defendant PROFESSIONAL

ADVANTAGE SOFTWARE SOLUTIONS, INC. (“ProFad”), and in support thereof, respectfully

states as follows:

         1.        WGMA invoked this Court’s jurisdiction over three years ago by filing the

underlying lawsuit. Defendant filed its counterclaim for breach of contract and declaratory

judgment over a year ago. Now, despite five prior trial settings, ProFad, and its new counsel, ask

the Court to stay the proceedings while ProFad appeals this Court’s denial of ProFad’s motion to

compel arbitration. Because the Court has already found that ProFad waived its right to arbitrate,

this Motion should be denied and the case should proceed to trial on January 19, 2016.

         2.        Pursuant to TEX. CIV. PRAC. & REM. CODE ANN. § 171.0259(a), the Court shall stay

a proceeding only if an order for arbitration was made. In this case, no such order was made and

a stay is not warranted. The decision to stay the proceedings is left to the court’s discretion. See

Williamson v. Tucker, 615 S.W.2d 881 (Tex. Civ. App.—Dallas 1981, writ ref'd n.r.e.) (stating




Plaintiff’s Response to ProFad’s Motion to Stay
Page 1
that “[a] motion to stay a state court proceeding is a matter directed to the discretion of the [trial]

court.”).

         3.         In order to prevail on appeal, ProFad will have to show that there was no evidence

to support this Court’s ruling and that this Court abused its discretion. See Pepe Int’l Dev. Co. v.

Pub Brewing Co., 915 S.W.2d 925, 929 (Tex. App. Houston [1st Dist.] 1996, no writ) (“In an

appeal from an interlocutory order denying a motion to compel arbitration, the applicable standard

of review is that of ‘no evidence.’ Under the ‘no evidence’ standard, the appellate court considers

only the evidence and inferences tending to support the finding under attack and disregards all

evidence and inferences to the contrary.”) Like the trial court in Pepe Int’l Dev. Co., this Court

did not enter findings of fact and conclusions of law1, thus the appellate court must affirm the trial

court’s order if “there is sufficient evidence to support it upon any legal theory asserted.” Id.

Here, the record is replete with evidence supporting this Court’s ruling and the likelihood of

ProFad’s success on appeal is slim.

         4.        The Court has already determined that ProFad waived its right to arbitrate and the

reasons were articulated to the parties at the hearing. This Motion should be taken for nothing

more than yet another attempt by ProFad’s new counsel to delay these proceedings and deny

WGMA its day in court.

         5.        Finally, ProFad argues that its motion should be granted because it would be “a

waste of resources for the parties to continue forward with pre-trial issues”. See Motion at ¶ 2.

This disingenuous argument ignores the fact that it was ProFad’s new counsel that insisted on

continuing the trial date and re-opening discovery to take additional depositions. Under the then-



1
  Of course, it was the ProFad’s decision not to have findings of fact and conclusions of law
entered. After WGMA prepared findings of fact and conclusions of law, ProFad requested that
only a simply denial of the motion to arbitrate be entered.

Plaintiff’s Response to ProFad’s Motion to Stay
Page 2
current scheduling order, discovery was complete and the case was ready for trial. ProFad should

not be able to claim that conducting the additional discovery that it begged for would be a waste

of resources and a basis for granting the stay. Thus, any alleged inefficiency is of ProFad’s own

doing. Accordingly, ProFad’s Motion should be denied.

                                                    PRAYER

         WHEREFORE, PREMISES CONSIDERED, PLAINTIFF WEST GULF MARITIME

ASSOCIATION respectfully requests that the Court deny Professional Advantage Software

Solutions, Inc.’s Motion to Stay Proceedings, and award WGMA such other and further relief to

which it may be justly entitled.

         Dated: December 3, 2015.

                                    Respectfully submitted,

                                    CARRIGAN, McCLOSKEY & ROBERSON, L.L.P.


                                    By:       /s/Blake E. Rizzo
                                              Timothy M. McCloskey
                                              SBOT:13417650
                                              Blake E. Rizzo
                                              SBOT: 24034073
                                              945 Heights Boulevard
                                              Houston, Texas 77008
                                              713-868-5581
                                              713-868-1275 (fax)

                                    ATTORNEYS FOR WEST GULF MARITIME ASSOCIATION




Plaintiff’s Response to ProFad’s Motion to Stay
Page 3
                                         CERTIFICATE OF SERVICE
       I certify that a true and correct copy of the above and foregoing has this 3rd day of
December, 2015, been sent in accordance with Texas Rule of Civil Procedure 21(a) to the
following:

         Jamey L. Voge
         Brian Cooper
         STUBER COOPER VOGE, PLLC
         2600 Network Blvd., Suite 305
         Frisco, Texas 75034
         Fax: (214) 472-2790

         Thomas C. Wright
         Natasha N. Taylor
         WRIGHT & CLOSE, LLP
         One Riverway, Suite 2200
         Houston, TX 77056
         Telephone: (713) 572-4321
         Fax: (713) 572-4320

         Attorneys for Defendant, Professional Advantage Software Solutions, Inc.

                                                      /s/Blake E. Rizzo
                                                      Blake E. Rizzo




Plaintiff’s Response to ProFad’s Motion to Stay
Page 4
TAB F
 1                                     REPORTER'S RECORD

 2                                   VOLUME 1 OF 1 VOLUME

 3                                   CAUSE NO. 2012-58827

 4                   COURT OF APPEALS CASE NO. 01-15-01006-CV

 5     WEST GULF MARITIME ASSOCIATION, )IN THE DISTRICT COURT
       INC.,                           )
 6                       Plaintiff,    )
                                       )
 7     VS.                             )HARRIS COUNTY, TEXAS
                                       )
 8     BUSINESS MICROVAR, INC., D/B/A )
       INTERDYN BMI, PROFESSIONAL      )
 9     ADVANTAGE SOFTWARE SOLUTIONS,   )
       INC., AND TECHNOLOGY SUPPORT,   )
10     INC.,                           )
                        Defendants.    )151ST JUDICIAL DISTRICT
11

12

13                        *********************************
14                                 MOTION FOR ARBITRATION
15                        *********************************
16

17                            On the 9th day of November, 2015, the
18     following proceedings came on to be heard in the
19     above-entitled and numbered cause before the Honorable
20     Mike Engelhart, Judge Presiding, held in Houston,
21     Harris County, Texas.
22

23                            Proceedings reported by computer-aided
24     transcription/stenograph machine.
25




WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                            11/09/2015 MOTION FOR ARBITRATION
                                                                                            2


 1                                  A P P E A R A N C E S
 2
       Mr. Timothy McCloskey
 3     SBOT NO. 13417650
       tmccloskey@cmrllp.com
 4     Mr. Blake Rizzo
       SBOT NO. 24034073
 5     brizzo@cmrllp.com
       CARRIGAN MCCLOSKEY & ROBERSON LLP
 6     945 Heights Boulevard
       Houston, Texas 77008
 7     Phone: (713) 868-5581
       ATTORNEYS FOR THE PLAINTIFF
 8     WEST GULF MARITIME ASSOCIATION, INC.

 9                    - AND -

10     Mr. Jamey L. Voge
       SBOT NO. 24033424
11     jvoge@scvlaw.net
       STUBER COOPER VOGE PLLC
12     2600 Network Boulevard, Suite 305
       Frisco, Texas 75034
13     Phone: (214) 472-2770
       ATTORNEY FOR THE DEFENDANT
14     PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.

15

16

17

18

19

20

21

22

23

24

25




WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                            11/09/2015 MOTION FOR ARBITRATION
                                                                                            3


 1                                   VOLUME 1 OF 1 VOLUME
 2                                  MOTION FOR ARBITRATION
 3                                    CHRONOLOGICAL INDEX
 4     NOVEMBER 9, 2015                                                            PAGE
 5     Appearances . . . . . . . . . . . . . . . . . .2
 6     Chronological Index . . . . . . . . . . . . . .3
 7     Proceedings . . . . . . . . . . . . . . . . . .4
 8     Statements by Mr. Voge . . . . . . . . . . . . 4
 9     Response by Mr. Rizzo. . . . . . . . . . . . .11
10     Court's Ruling . . . . . . . . . . . . . . . .24
11     Recessed . . . . . . . . . . . . . . . . . . .26

12     Reporter's Certificate . . . . . . . . . . . .27

13     Word Index . . . . . . . . . . . . . . . . . .28

14                            (No exhibits)


15

16

17

18

19

20

21

22

23

24

25



WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                            11/09/2015 MOTION FOR ARBITRATION
                                                                                             4




 1                                P R O C E E D I N G S
 2                          THE COURT:          This is 2012-588227 West Gulf
 3   Maritime versus Business Microvar, Inc., et al, page 7
 4   of today's docket.               And it is the Defendant's Motion to
 5   Compel Arbitration.                And there's a response on file.
 6   Movant's counsel, would you tell us who you are and who
 7   you represent, please.
 8                          MR. VOGE:         Jamey Voge; Stuber, Cooper,
 9   Voge.      I represent Professional Advantage Software
10   Solutions, Inc., Defendant.
11                          THE COURT:          How do you spell your last
12   name?      V-O-G-E, right?
13                          MR. VOGE:         Correct.
14                          MR. RIZZO:          Good morning, Your Honor.
15   Blake Rizzo, R-I-Z-Z-O, here with my partner Tim
16   McCloskey.         We're here for West Gulf Maritime
17   Association.
18                          THE COURT:          Okay.       I read the motion and
19   the response and I'm familiar with the law in this area.
20   So let me briefly hear you on your motion, and then I'll
21   hear their response.
22                          MR. VOGE:         Thank goodness.              The issue
23   before you is very focused.                     We've got a valid agreement
24   to arbitrate.           We've got no dispute over the scope of
25   that agreement.             The allegation made by the Plaintiff is




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                                   5




 1   that we have waived our right to compel arbitration.
 2                          THE COURT:          Yes.
 3                          MR. VOGE:         I'm happy to hear that you are
 4   familiar with the law on this issue because there's a
 5   lot of it.
 6                          The hurdle for the Plaintiff is huge.
 7   According to our own Supreme Court, it's their burden of
 8   proof to prove with evidence that the Defendant has
 9   substantially invoked the litigation process to their
10   detriment and caused them prejudice.
11                          I will submit to you that not only have we
12   not caused them prejudice, they have benefited from us
13   waiting to this point in the process to raise this
14   issue.       Okay.
15                          Bear in mind, this is a
16   multimillion-dollar dispute involving multiple parties.
17   When it was filed back in 2012, it's understandable why
18   all three Defendants were included in the lawsuit.                                      The
19   Plaintiff picked this forum, not us.
20                          And presumably, only Professional
21   Advantage had an agreement to arbitrate.                              So for three
22   years we rocked along with other parties in the case,
23   with streamline discovery, consolidated discovery and
24   pretrial.         They have benefited from the consolidated
25   mediation effort.              All of the discovery that has been




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                                 6




 1   done, which I will submit to you is minimal -- we've
 2   taken one deposition, the Defendant has, one.
 3                          The case was on file for 19 months before
 4   we ever even sent a request for disclosure.                                I mean,
 5   we've done nothing more as a Defendant other than the
 6   bare minimum necessary to keep our head above the water.
 7                          So the little discovery that has been
 8   done, was done in a consolidated manner with the other
 9   Defendants involved as opposed to the alternative, which
10   would have been had we raised this issue from day one,
11   you would have had one dispute here pending in your
12   court with discovery ongoing in a trial at some point in
13   the future, and then you would have had a segregated
14   action against my client with presumably duplicative
15   discovery and the risk of inconsistent results.
16                          Instead, they have essentially gotten the
17   benefit of a consolidation and up until the very end.
18   And now there's absolutely no evidence of any prejudice
19   to arise out of being compelled to live by the agreement
20   that they don't dispute exists.
21                          There's no more money to be spent.                           We've
22   taken one deposition.                 We've agreed that we're going to
23   take a few more.              The discovery has been done or will be
24   done.      Everything that has been done could have been
25   done under the AAA rules.                    They're going to say, well,




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             7




 1   you filed a counterclaim.                    Look at the counterclaim.
 2   It's purely defensive.                  We've done almost -- it's a dec
 3   action.       And in response to a request for disclosure, we
 4   don't even lay out a damage model, we don't even say
 5   that we want money.                We've done almost no discovery on
 6   that affirmative claim, if it even is an affirmative
 7   claim.       We've not filed any motions for summary judgment
 8   with respect to our counterclaim.                         We've merely played
 9   defense.
10                          The reason I'm here and the reason there's
11   been a change of lawyers in the past 60 days is because
12   so little has been done.                   I will submit to you that the
13   clients incurred more fees in the past 75 days with me
14   at the wheel than they've spent in the three years
15   before that.           And bearing in mind, the three years
16   before that, that delay wasn't all our fault.                                  It was
17   because you had multiple parties.
18                          So there's nothing that's been done that
19   could have been avoided in arbitration.                             There's nothing
20   to be done that is any more expensive or more burdensome
21   than it will be in arbitration.
22                          In fact, I will submit to you that there's
23   an additional benefit, in that it's going to be much
24   cheaper to present this highly technical software issue
25   to an arbitrator than it would be to come in here and




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                                 8




 1   attempt to present the same case to a jury.
 2                          So in terms of the law, I don't think we
 3   disagree much.            The very Supreme Court case that they
 4   cite, In re Vesta, is a case where the Court looked at
 5   all the factors.              And even though there had been a
 6   counterclaim, there had been a motion for summary
 7   judgment, there had been depositions taken, the Court
 8   said, look, we agree essentially that under certain
 9   circumstances a party can waive the right to
10   arbitration, but we disagree that the record here shows
11   that they did so.              At least not to the degree necessary
12   to overcome the presumption against waiver.
13                          Sure, could we have raised this issue
14   before now?          Yes.      And I can't explain to you why it was
15   never raised.           I can tell you that the client was not
16   aware until 60 days ago that they even had this right,
17   which is why I'm the one standing here before you and
18   not my predecessor.
19                          But they admit -- they being Plaintiff,
20   they admit in their response that the burden is theirs
21   and that the hurdle is a high one and that they must
22   show prejudice.             And they go on to define it for us.
23                          And they say in the context of waiver
24   under the FAA, it relates to inherent unfairness.                                       I ask
25   you, where is the inherent unfairness?                             How is anybody




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                                 9




 1   worse off if we now say, okay, let's go to North Dakota
 2   and arbitrate this case, like we long ago agreed.
 3                          They go on to say that -- they cite this
 4   case, the Perry Homes, which is an egregious case.                                      I
 5   mean, in that case it got all the way to the Supreme
 6   Court and the party then attempting to avoid
 7   arbitration -- or attempting to compel arbitration had
 8   previously filed a 79-page brief saying that AAA was a
 9   bunch of knotheads and that they were expensive and
10   inefficient.           I understand why in that case the Court
11   said, wait a minute, you can't have it one way then and
12   another way now; you waived your right to arbitrate.
13                          Since then there have been -- I think
14   there's one other Supreme Court opinion out of all the
15   cases on this issue where the Court has actually said,
16   okay, you've met this huge burden and you've actually
17   established waiver and that you've suffered some
18   prejudice.         The problem here is the Plaintiff can't show
19   prejudice.         There's no evidence before you whatsoever
20   that they're going to now be worse off than they would
21   have been.
22                          Sure, they had to exchange documents with
23   us.     You would have had to have done that under the AAA
24   rules.       Sure, you had to respond to a more than one
25   motion for summary judgment.                      All of which were on




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                              10




 1   defensive matters.               You would have had to have done that
 2   under the AAA rules.
 3                          They suggest that we've purposefully and
 4   unjustifiably -- that we're manipulating the exercise of
 5   its arbitrable rights to gain an unfair tactical
 6   advantage after aggressively litigating this case for
 7   three years.           That's laughable, "aggressively
 8   litigating."
 9                          We've swapped documents, sent some very
10   generic written discovery and taken one deposition.
11   It's comical to suggest that we've been aggressively
12   litigating this for three years.                         We didn't even file a
13   counterclaim.           It was less than a year ago when we filed
14   the counterclaim.
15                          The unfair tactical advantage, I just --
16   again, I don't disagree with the law that they cite; but
17   there's no evidence that they have been prejudiced,
18   which they admit is their burden to prove.                               They say
19   that their legal position has been damaged.                                I just
20   don't -- I can't appreciate that there's any legitimate
21   reason that overcomes this huge burden of theirs in
22   favor of this notion that we've waived the right to
23   arbitrate through this aggressive litigation that we've
24   engaged in.
25                          THE COURT:          I get it.          I get it.         Do you




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                               11




 1   have anything new?
 2                          MR. VOGE:         No.
 3                          THE COURT:          Okay.       Response?
 4                          MR. RIZZO:          Yes, Your Honor.              I think
 5   what's laughable is the fact that we're --
 6                          THE COURT:          Nothing is laughable.                  I'm not
 7   a jury.       Can we just talk about the law and the facts?
 8                          MR. RIZZO:          Sure, Judge.            I think that
 9   this is a case that clearly shows that ProFad has waived
10   its right to arbitrate by substantially invoking the
11   judicial process.
12                          There are three Texas Supreme Court
13   cases -- the Vesta case, the Perry Homes case and the
14   Fleetwood case -- that have specifically said that a
15   party that conducts full discovery, files motions going
16   to the merits, and seeks arbitrations on the eve of
17   trial waives any contractual right to arbitration.                                      And
18   all three of those factors are present herein.
19                          ProFad conducted full discovery.                         They
20   sent 71 requests for admissions, 17 interrogatories, 38
21   requests for production, which caused us to produce over
22   77,000 pages of documents at over 6 grand.
23                          They submitted and responded to requests
24   for disclosures.              They issued three third-party
25   subpoenas requesting documents, and they participated in




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             12




 1   three depositions.               They also filed five summary
 2   judgment motions, Judge, two no-evidence and three
 3   traditional.           And to sit here and say that they were not
 4   actively pursuing this litigation is just wrong.
 5                          If you look at their counterclaim, Your
 6   Honor, which is tab 8 attached to my affidavit, they
 7   claim that the damages -- WGMA's damages are limited to
 8   the price paid by WGMA for the PAM software.                                 That comes
 9   from the very software licensing agreement at issue
10   right now.         They filed a motion for summary judgment
11   trying to limit our damages based on that software
12   agreement.
13                          They also claim in their counterclaim that
14   we have waived any implied or express warranties other
15   than those listed in the license agreement.                                They filed
16   a motion for summary judgment on that issue.
17                          Their declaratory judgment action is
18   definitely affirmative in nature.                         They seek a dec
19   action and attorney's fees.
20                          And they also sought arbitration on eve of
21   trial, Judge.           And based on these factors alone, we
22   believe that Supreme Court authority is clear that they
23   have substantially invoked arbitration.
24                          And the courts have said, well, if only
25   two of those factors are met, then you can look at the




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             13




 1   totality of the circumstances.                       And again, courts have
 2   outlined a number of factors, including filing an
 3   answer, filing a counterclaim, pursuing discovery,
 4   moving for a continuance, and timely -- and failing to
 5   timely request arbitration.                      Again, all of those factors
 6   are present in this case.
 7                          And we've cited in our reply, Your Honor,
 8   several cases that are directly on point.                               Where, for
 9   instance, starting on page 6 in our reply, the Ideal
10   Roofing case, arbitration is waived, where Ideal filed a
11   depositive motions (sic) on the merits in the form of a
12   summary judgment.              Motion was set twice for hearing.
13   Appellants propounded written discovery on the merits,
14   attended a mediation and sought arbitration after the
15   case had been pending for 19 1/2 months.                              The Court
16   found waiver.
17                          Again, Adams versus StaxxRing,
18   arbitration --
19                          THE COURT:          I'm sorry.          Adams versus?
20                          MR. RIZZO:          StaxxRing, on page 6 --
21                          THE COURT:          No.      Would you spell it for
22   our court reporter.
23                          MR. RIZZO:          Okay.       S-T-A-X-X, capital
24   R-I-N-G.
25                          THE COURT:          Thank you.




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             14




 1                          MR. RIZZO:          Arbitration was waived, where
 2   Adams filed answer, affirmative defense, counterclaims,
 3   brought in third parties, engaged in discovery, and
 4   filed motions to compel.
 5                          Again, in the Christus case,
 6   C-H-R-I-S-T-U-S, noting that actions inconsistent with
 7   the right to arbitration include some combination of
 8   filing an answer and counterclaim, conducting extensive
 9   discovery, moving for continuance, and failing to timely
10   request arbitration.
11                          Judge, all of the actions taken in this
12   case by ProFad have been specific and deliberate and
13   they've gone to the merits.                     They have clearly evinced
14   the desire to litigate the claims in this case.
15                          Now, if you don't believe that the three
16   factors in the Supreme Court control, you also look to
17   prejudice.         But Perry Hill has instructed that the
18   burden is much easier on prejudice when they have waited
19   a long time to bring the right to arbitrate.
20                          Perry has also instructed that you look at
21   the fact of prejudice, not just the extent thereof.
22                          And counsel quoted for you the definition
23   that Perry Hill's talked about when determining
24   prejudice.         And they said it refers to the inherent
25   unfairness.




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                              15




 1                          But it goes on to say inherent unfairness
 2   in the terms of delay, which we have here, expense,
 3   which we have as outlined in my affidavit, and damage to
 4   a party's legal position that occurs when the party
 5   opponent forces it to litigate an issue and later seeks
 6   to arbitrate that same issue.                       That's exactly what we
 7   have here, Your Honor.
 8                          Motions for summary judgment that were
 9   filed in this case required us to basically marshal our
10   evidence and respond and give up our legal positions.
11   Counsel says, oh, they would have had to do that in
12   arbitration anyway.                But that's not true, Your Honor.
13                          If you look at the rules, and I have a
14   copy here if you would like to see them, Rule 33 says
15   that motions for summary --
16                          THE COURT:          Rule 33 of what, the AAA
17   rules?
18                          MR. RIZZO:          The AAA rules, yes.                 Rule 33
19   says that an arbitrator may allow summary judgment
20   motions but only if it determines that they're likely to
21   succeed on the merits.
22                          Clearly no-evidence motions for summary
23   judgment wouldn't be allowed in arbitration.                                 And I
24   think given the fact that all five of their motions for
25   summary judgment have been denied would be kind of




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                                   16




 1   hard-pressed for an arbitrator to find that they would
 2   likely proceed.
 3                          So again, Judge, the fact that we had to
 4   actually respond to those --
 5                          THE COURT:          You mean succeed.
 6                          MR. RIZZO:          Succeed, yes.
 7                          THE COURT:          And doesn't that argument kind
 8   of cut in their favor, that they've lost --
 9   theoretically that -- they've lost all these motions, so
10   they're not likely to -- you're not likely to have to
11   deal with any further motions in the arbitration
12   context?
13                          MR. RIZZO:          No.      But it goes to the fact
14   that they have forced us to marshal our evidence and
15   show our legal position --
16                          THE COURT:          I understood that part.
17                          MR. RIZZO:          Yeah.
18                          THE COURT:          I understood that part.                      I was
19   just addressing the very last part that you made.                                       But
20   please continue.
21                          MR. RIZZO:          Okay.       In any event, Your
22   Honor, again, we cite on page 9, numerous cases which
23   have taken that exact definition that I just gave you
24   and found prejudice.                Again, it's not a high burden,
25   because they waited so long.




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             17




 1                          For example, the Oak Partners case on page
 2   9 says that -- they concluded that the Plaintiff showed
 3   prejudice when the Defendant delayed 19 months before
 4   moving to compel arbitration.
 5                          During which time it actively pursued
 6   litigation, sought discovery and actively sought relief
 7   from the Trial Court, which forced Plaintiff to respond
 8   and incur attorney's fees.                    Jones v. Citibank, "holding
 9   appellant waived her right to arbitrate when she waited
10   for over two years to request arbitration, and by that
11   time had filed numerous motions, including a motion to
12   dismiss, a counterclaim, and opposition to summary
13   judgment."
14                          Judge, we believe that it's just clear
15   that they've waived their right to arbitrate in this
16   case.
17                          And I would like to point out, based on
18   their reply and some of the other arguments that have
19   been made today, the Supreme Court in Perry Homes also
20   says that you can't look at what an arbitrator may or
21   may not do to deny prejudice.
22                          In other words, just because an arbitrator
23   may allow extensive discovery doesn't mean that you
24   weren't prejudiced in this case by having to go through
25   that.      Because the only thing that the rules say is that




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                                  18




 1   the arbitrator may allow the exchange of documents.                                      It
 2   doesn't say it will.                And it also doesn't speak of
 3   requests for admissions or interrogatories.
 4                          Under the Supreme Court authority we've
 5   been prejudiced because you look at the fact, not the
 6   extent.       We had to respond to request for admissions.
 7   We had to respond to interrogatories.                            We wouldn't do
 8   that in arbitration.
 9                          Finally, Judge, if you look at the cases
10   that they cited in support of their motion, they are
11   wholly inapplicable on a factual basis in this case.                                         I
12   know that the Court can read them but I just -- you
13   know, for example, they cite the Terminix case, and the
14   only thing that was under the Terminix case was an
15   answer was filed, one set of interrogatories were filed,
16   and they moved to compel arbitration within six months.
17                          Richmond -- Richmond didn't even request
18   discovery.         The only thing he did was fail to respond to
19   some discovery requests, and no trial date had been set.
20   Obviously, the Court found no waiver.                            And it's just on
21   and on, Judge.
22                          I think the law is definitely in our
23   favor.       They've substantially invoked the process.                                 We
24   have been prejudiced, as outlined in my response and the
25   in the affidavit.              And I think that their motion should




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             19




 1   be denied.
 2                          THE COURT:          All right.          I'll give you the
 3   last word for about 60 seconds.
 4                          MR. VOGE:         I'm still waiting to see the
 5   evidence of prejudice.                  We've got an outstanding
 6   agreement to go take four or five more depositions.
 7   Full discovery has not taken place.                           I'll stipulate on
 8   the record, I won't file these motions for summary
 9   judgment again before the arbitrator.
10                          But there's no reason to think that we
11   can't go arbitrate this thing in January or February of
12   next year, as much as I don't want to go to North Dakota
13   in January or February.
14                          THE COURT:          I don't know whether that's
15   true or not.           Typically arbitrations -- there's usually
16   much longer lead time on them.
17                          MR. VOGE:         Typically.           But there's no
18   reason to -- the discovery will have been done, and
19   there's no reason to duplicate it.
20                          THE COURT:          And I'm sure that both
21   arbitrators in North Dakota are booked for at least the
22   next 60 days.
23                          MR. VOGE:         Again, Your Honor, it's their
24   burden to show us the evidence of prejudice.                                 We simply
25   haven't seen it.              It's not there.             In fact, we've done




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             20




 1   them a favor.           We've streamlined the discovery, we've
 2   narrowed the issues.
 3                          My other point is this, with or without
 4   professional advantage in this case, the path that they
 5   chose and the path that they have now taken for three
 6   years is a path that they would have had to have taken
 7   with or without us in this case.                         Because of the other
 8   parties that they've now settled with.
 9                          So now that we've narrowed the issues,
10   culled out the two other parties, you've got some money
11   in your pocket, you've done the discovery, let's go
12   arbitrate it, as we agreed.                     There's no prejudice to
13   them whatsoever.              We've saved them a fortune by waiting
14   this long to do it.
15                          THE COURT:          When did I reset this for
16   trial?
17                          MR. MCCLOSKEY:             January 18th, I believe,
18   Your Honor.          Your second docket in January.
19                          THE COURT:          18th, yeah.           Did I assign you?
20   Is this case preferentially set?                         You might need to ask
21   Corina.
22                          MR. MCCLOSKEY:             Judge, there's one that
23   you assigned CTDB versus Frills (phonetic) and --
24                          THE COURT:          Right.
25                          MR. MCCLOSKEY:             It was like their eighth




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                               21




 1   or ninth continuance and --
 2                          THE COURT:          Out there ahead of you?
 3                          MR. HUDGINS:           Well, I'm on that case too,
 4   but you actually assigned us.
 5                          THE COURT:          Is that that setting?
 6                          MR. MCCLOSKEY:             Yeah.       I think it's that
 7   setting.
 8                          MR. VOGE:         For what it's worth, Your
 9   Honor, there's no assurance that we're going to trial in
10   January.
11                          THE COURT:          No --
12                          MR. VOGE:         If we go select an arbitrator
13   and get on his schedule in January or February or March,
14   then you don't have the risk and the expense associated
15   with gearing up, ramping up and getting pushed out to
16   the next docket.
17                          It's -- again, there is no prejudice by
18   moving this to arbitration with an agreed-upon,
19   locked-in schedule.                We've done the discovery.                    We go
20   tee it up in North Dakota and get it over with.                                   We've
21   saved you money, again.
22                          MR. MCCLOSKEY:             The trial date --
23                          MR. VOGE:         The thing's been on the docket
24   for three years and nobody's been in a hurry to make it
25   go away.        What's another three or four months?




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                                   22




 1                          THE COURT:          I get it.          I understand.
 2                          THE CLERK:          It's not set.
 3                          THE COURT:          Okay.       Here's the question
 4   that I have for you all.                   If I were to deny their motion
 5   -- I just want to ask this question out loud and get a
 6   response -- I imagine they will file -- they will -- I
 7   don't remember if it's an interlocutory appeal or
 8   mandamus.
 9                          MR. VOGE:         Here's the other risk.                   If you
10   deny it -- and I'm not putting words in your mouth, and
11   I apologize for interrupting you.
12                          If you deny it because of the other moving
13   parts behind the scene and why this was just now raised,
14   I have to appeal it.
15                          So here's the risk.                The trial goes on in
16   January before we hear back from the appellate court.
17   And as has happened in the Perry Homes case, we might go
18   try this thing for naught and then have the appellate
19   court go, oh, never mind, bring it back and go to North
20   Dakota.       You want to talk about a waste of money?                                  Now
21   we've all wasted a bunch of money.                          And unfortunately,
22   that's an avenue because of what's going on --
23                          THE COURT:          No, I understand.
24                          MR. VOGE:         -- in the background, I have to
25   exhaust all available efforts to compel arbitration.




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             23




 1                          THE COURT:          Yes.      No, I totally
 2   understand.          I assumed there would be -- is it
 3   interlocutory, or is it a mandamus?                           I forget with
 4   arbitrations.            I can't remember.               Is it part of the
 5   statute or is it-- it's Chapter 51.
 6                          MR. RIZZO:          I think I've read in some of
 7   the cases --
 8                          MR. VOGE:         It's 016, I think --
 9                          THE COURT:          One at a time.             One at a time.
10                          MR. RIZZO:          Sorry.        I think I've read in
11   some of the cases that it's interlocutory, Your Honor.
12                          MR. VOGE:         My appellate lawyer tells me
13   that the show goes on.
14                          THE COURT:          Right.        It doesn't stay the
15   trial.       It stays the -- unless the court of appeals
16   stays it.
17                          MR. VOGE:         Right.
18                          THE COURT:          Perhaps.
19                          MR. VOGE:         Right.
20                          THE COURT:          Stand by.
21                          (Court reviewing book)

22                          THE COURT:          I don't think it's in the -- I
23   think it's in that Chapter 51, interlocutory appeals.
24                          MR. VOGE:         I want to say 54.016.
25                          THE COURT:          I don't think that's right.




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                              24




 1                          MR. VOGE:         But it may be 51, Your Honor.
 2                          THE COURT:          It talks about an appeal under
 3   the Federal Arbitration Act, and it talks about the
 4   circumstances under which one can take an appeal being
 5   similar to a Federal District Court decision.
 6                          (Court reviewing book)

 7                                      COURT'S RULING
 8                          THE COURT:          I don't know.            I mean, it's
 9   going to get to the court of appeals either way, I
10   imagine.        I really do think that you have substantially
11   invoked the litigation process.                        And so I'm going to
12   deny your motion to compel arbitration.                             I do think this
13   comes squarely under the recent case law.
14                          MR. VOGE:         Would you do me the favor of
15   articulating in your order why you've denied it?
16                          THE COURT:          Sure.       Why don't y'all submit
17   -- I don't think you've submitted a proposed order.                                     If
18   you would incorporate, it doesn't have to be all of your
19   reasons, but an outline of your response in the order?
20   I would appreciate that.                   And I can mark it up if
21   there's something I want to add or take out.
22                          MR. MCCLOSKEY:             We will do it, Your Honor.
23                          THE COURT:          Okay.       Can I get that, let's
24   say, end of the day Wednesday?                       Is that doable?
25                          MR. RIZZO:          Yes, Your Honor.




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             25




 1                          THE COURT:          Yes, I know.            Yes.
 2                          MR. RIZZO:          Yes, Your Honor.
 3                          MR. VOGE:         Let me throw this at you.
 4                          THE COURT:          Sure.
 5                          MR. VOGE:         Some of my research suggests
 6   that given the appeals process in play, that one of our
 7   options would be to ask you to stay this trial -- to
 8   stay this litigation as opposed to us going and spending
 9   150, $200,000 only to potentially be told in February
10   that we have to go do it over again someplace else,
11   would you be inclined to entertain a motion to stay this
12   litigation while we wait to hear from the appeal court?
13                          THE COURT:          I will read any motion that
14   you file and you should confer with them ahead of time
15   in a substantive manner to determine what you-all think
16   is the most efficient way to proceed and then -- and you
17   are welcome to set that for submission, and I will rule
18   on it.       I think that's the best way to approach that, as
19   is my norm.          Okay?
20                          MR. VOGE:         All right.
21                          THE COURT:          Very good.
22                          MR. MCCLOSKEY:             May we be excused?
23                          THE COURT:          Yes.      Make sure I get that
24   order, make sure you circulate it before you file it.
25   Okay?




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             26




 1                          MR. RIZZO:          Will do.
 2                          THE COURT:          And electronically file it.
 3                          MR. RIZZO:          Thank you.
 4                          MR. MCCLOSKEY:             Thank you, Your Honor.
 5                          THE COURT:          Thank you very much.
 6                          (Recessed)

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                                                                             27




 1   STATE OF TEXAS

 2   COUNTY OF HARRIS

 3
 4       I, Carolyn Ruiz Coronado, CSR, RPR, Official Court
     Reporter in and for the 151st District Court of Harris
 5   County, State of Texas, do hereby certify that the above
     and foregoing contains a true and correct transcription
 6   of all portions of evidence and other proceedings
     requested in writing by counsel for the parties to be
 7   included in this volume of the Reporter's Record in the
     above-styled and numbered cause, all of which occurred
 8   in open court or in chambers and were reported by me.

 9       I further certify that this Reporter's Record of the
     proceedings truly and correctly reflects the exhibits,
10   if any, offered by the respective parties.

11        I further certify that the total cost for the
     preparation of this Reporter's Record is $336.00 and
12   will be paid by Ms. Natasha N. Taylor, WRIGHT & CLOSE
     LLP.
13
14         WITNESS MY OFFICIAL HAND this the 5th day of

15   December, 2016.

16
                                              /s/Carolyn Ruiz Coronado
17                                            CAROLYN RUIZ CORONADO, CSR, RPR
                                              Texas CSR 7113
18                                            Official Court Reporter
                                              151st District Court
19                                            201 Caroline, 11th floor
                                              Houston, Texas 77002
20                                            Telephone: (713) 368-6212
                                              Expiration: 12/31/201 6
21
22
23
24
25




 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
                                /                                  38 [1] 11/20
MR. HUDGINS:                    /s/Carolyn [1]                     5
[1] 21/2                         27/16                             51 [3] 23/5 23/23
MR.                             0                                   24/1
MCCLOSKEY:                                                         54.016 [1] 23/24
[8] 20/16 20/21                 016 [1] 23/8
                                                                   588227 [1] 4/2
 20/24 21/5 21/21               1                                  5th [1] 27/14
 24/21 25/21 26/3               1/2 [1] 13/15
MR. RIZZO: [17]                 11th [1] 27/19
                                                                   6
 4/13 11/3 11/7                 12/31/2016 [1]                     60 [4] 7/11 8/16
 13/19 13/22 13/25               27/20                              19/3 19/22
 15/17 16/5 16/12               150 [1] 25/9                       6212 [1] 27/20
 16/16 16/20 23/5               151st [2] 27/4                     7
 23/9 24/24 25/1                 27/18                             71 [1] 11/20
 25/25 26/2                     17 [1] 11/20                       7113 [1] 27/17
MR. VOGE: [23]                  18th [2] 20/17                     713 [1] 27/20
 4/7 4/12 4/21 5/2               20/19                             75 [1] 7/13
 11/1 19/3 19/16                19 [3] 6/3 13/15                   77,000 [1] 11/22
 19/22 21/7 21/11                17/3                              77002 [1] 27/19
 21/22 22/8 22/23                                                  79-page [1] 9/8
 23/7 23/11 23/16               2
 23/18 23/23 23/25              201 [1] 27/19                      A
 24/13 25/2 25/4                2012 [1] 5/17
                                     AAA [6] 6/25 9/8
 25/19                          2012-588227 [1]
                                      9/23 10/2 15/16
THE CLERK: [1]                   4/2  15/18
 22/1                           2016 [2] 27/15
                                     about [6] 11/7
THE COURT:                       27/2014/23 19/3 22/20
[45]              3                   24/2 24/3
$                 33 [3] 15/14 15/16 above [3] 6/6 27/5
                                      27/7
$200,000 [1] 25/9 15/18              above-styled [1]
$336.00 [1] 27/11 368-6212 [1] 27/20 27/7


WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                            11/09/2015 MOTION FOR ARBITRATION
A                    13/1 13/5 13/17     allow [3] 15/19
absolutely [1] 6/18 14/5 16/3 16/22       17/23 18/1
According [1] 5/7 16/24 19/9 19/23 allowed [1] 15/23
Act [1] 24/3         21/17 21/21 25/10 almost [2] 7/2 7/5
action [4] 6/14 7/3 against [2] 6/14     alone [1] 12/21
 12/17 12/19         8/12                along [1] 5/22
actions [2] 14/6    aggressive [1]       also [7] 12/1 12/13
 14/11               10/23                12/20 14/16 14/20
actively [3] 12/4 aggressively [3]        17/19 18/2
 17/5 17/6           10/6 10/7 10/11     alternative [1] 6/9
actually [4] 9/15 ago [3] 8/16 9/2       another [2] 9/12
 9/16 16/4 21/4      10/13                21/25
Adams [3] 13/17 agree [1] 8/8            answer [4] 13/3
 13/19 14/2         agreed [4] 6/22 9/2 14/2 14/8 18/15
add [1] 24/21        20/12 21/18         any [10] 6/18 7/7
additional [1] 7/23 agreed-upon [1]       7/20 10/20 11/17
addressing [1]       21/18                12/14 16/11 16/21
 16/19              agreement [8]         25/13 27/10
admissions [3]       4/23 4/25 5/21 6/19 anybody [1] 8/25
 11/20 18/3 18/6     12/9 12/12 12/15 anything [1] 11/1
admit [3] 8/19       19/6                anyway [1] 15/12
 8/20 10/18         ahead [2] 21/2       apologize [1]
advantage [5] 4/9 25/14                   22/11
 5/21 10/6 10/15    al [1] 4/3           appeal [5] 22/7
 20/4               all [21] 5/18 5/25 22/14 24/2 24/4
affidavit [3] 12/6 7/16 8/5 9/5 9/14 25/12
 15/3 18/25          9/25 11/18 13/5     appeals [4] 23/15
affirmative [4] 7/6 14/11 15/24 16/9 23/23 24/9 25/6
 7/6 12/18 14/2      19/2 22/4 22/21     appellant [1] 17/9
after [2] 10/6       22/25 24/18 25/15 Appellants [1]
 13/14               25/20 27/6 27/7      13/13
again [13] 10/16 allegation [1] 4/25 appellate [3] 22/16

 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
A                    24/15                 B
appellate... [2]    as [10] 6/5 6/9 15/3 back [3] 5/17
 22/18 23/12         18/24 19/12 19/12 22/16 22/19
appreciate [2]       20/12 22/17 25/8 background [1]
 10/20 24/20         25/18                 22/24
approach [1]        ask  [4] 8/24   20/20  bare [1] 6/6
 25/18               22/5 25/7             based [3] 12/11
arbitrable [1] 10/5 assign [1] 20/19       12/21 17/17
arbitrate [12] 4/24 assigned  [2]   20/23  basically [1] 15/9
 5/21 9/2 9/12 10/23 21/4                  basis [1] 18/11
 11/10 14/19 15/6   associated   [1]       be [19] 6/21 6/23
 17/9 17/15 19/11 21/14                    7/20 7/21 7/23 7/25
 20/12              Association    [1]     9/20 15/23 15/25
arbitration [28]     4/17                  19/1 23/2 24/1
arbitrations [3]    assumed   [1]   23/2   24/18 25/7 25/9
 11/16 19/15 23/4 assurance [1] 21/9 25/11 25/22 27/6
arbitrator [8] 7/25 attached [1] 12/6 27/12
 15/19 16/1 17/20 attempt [1] 8/1          Bear [1] 5/15
 17/22 18/1 19/9    attempting    [2]  9/6 bearing [1] 7/15
 21/12               9/7                   because [10] 5/4
arbitrators [1]     attended  [1]   13/14  7/11 7/17 16/25
 19/21              attorney's   [2]       17/22 17/25 18/5
are [11] 4/6 5/3     12/19 17/8            20/7 22/12 22/22
 11/12 11/18 12/7   authority   [2]        been [28]
 12/25 13/6 13/8     12/22 18/4            before [11] 4/23
 18/10 19/21 25/17  available  [1]   22/25 6/3 7/15 7/16 8/14
area [1] 4/19       avenue [1] 22/22 8/17 9/19 17/3 19/9
argument [1] 16/7 avoid [1] 9/6            22/16 25/24
arguments [1]       avoided [1] 7/19 behind [1] 22/13
 17/18              aware [1] 8/16         being [3] 6/19 8/19
arise [1] 6/19      away [1] 21/25         24/4
articulating [1]                                                    believe [4] 12/22

 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
B                                 11/7 12/25 18/12                   18/10
believe... [3] 14/15              24/4 24/20 24/23                  Citibank [1] 17/8
17/14 20/17                      can't [7] 8/14 9/11                claim [4] 7/6 7/7
benefit [2] 6/17                  9/18 10/20 17/20                   12/7 12/13
7/23                              19/11 23/4                        claims [1] 14/14
benefited [2] 5/12               capital [1] 13/23                  clear [2] 12/22
5/24                             Caroline [1] 27/19                  17/14
best [1] 25/18                   Carolyn [3] 27/4                   clearly [3] 11/9
Blake [1] 4/15                    27/16 27/17                        14/13 15/22
book [2] 23/21                   case [34]                          client [2] 6/14 8/15
24/6                             cases [7] 9/15                     clients [1] 7/13
booked [1] 19/21                  11/13 13/8 16/22                  CLOSE [1] 27/12
both [1] 19/20                    18/9 23/7 23/11                   combination [1]
brief [1] 9/8                    cause [1] 27/7                      14/7
briefly [1] 4/20                 caused [3] 5/10                    come [1] 7/25
bring [2] 14/19                   5/12 11/21                        comes [2] 12/8
22/19                            certain [1] 8/8                     24/13
brought [1] 14/3                 certify [3] 27/5                   comical [1] 10/11
bunch [2] 9/9                     27/9 27/11                        compel [8] 4/5 5/1
22/21                            chambers [1] 27/8                   9/7 14/4 17/4 18/16
burden [8] 5/7                   change [1] 7/11                     22/25 24/12
8/20 9/16 10/18                  Chapter [2] 23/5                   compelled [1] 6/19
10/21 14/18 16/24                 23/23                             concluded [1] 17/2
19/24                            cheaper [1] 7/24                   conducted [1]
burdensome [1]                   chose [1] 20/5                      11/19
7/20                             Christus [1] 14/5                  conducting [1]
Business [1] 4/3                 circulate [1] 25/24                 14/8
                                 circumstances [3]                  conducts [1] 11/15
C                                 8/9 13/1 24/4                     confer [1] 25/14
C-H-R-I-S-T-U-S                  cite [5] 8/4 9/3                   consolidated [3]
[1] 14/6                          10/16 16/22 18/13                  5/23 5/24 6/8
can [8] 8/9 8/15                 cited [2] 13/7                     consolidation [1]


 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
C                    COUNTY [2] 27/2 12/17
consolidation... [1] 27/5               Defendant [5] 4/10
 6/17                court [32]         5/8 6/2 6/5 17/3
contains [1] 27/5 COURT'S [1] 24/7 Defendant's [1]
context [2] 8/23     courts [2] 12/24   4/4
 16/12                13/1              Defendants [2]
continuance [3]      CSR [3] 27/4       5/18 6/9
 13/4 14/9 21/1       27/17 27/17       defense [2] 7/9
continue [1] 16/20 CTDB [1] 20/23       14/2
contractual [1]      culled [1] 20/10   defensive [2] 7/2
 11/17               cut [1] 16/8       10/1
control [1] 14/16 D                     define [1] 8/22
Cooper [1] 4/8                          definitely [2]
                     Dakota [5] 9/1     12/18 18/22
copy [1] 15/14        19/12 19/21 21/20 definition [2]
Corina [1] 20/21 22/20
Coronado [3] 27/4 damage [2] 7/4        14/22 16/23
 27/16 27/17                            degree [1] 8/11
                      15/3              delay [2] 7/16 15/2
correct [2] 4/13     damaged [1] 10/19 delayed [1] 17/3
 27/5                damages [3] 12/7 deliberate [1]
correctly [1] 27/9 12/7 12/11
cost [1] 27/11                          14/12
                     date [2] 18/19     denied [3] 15/25
could [3] 6/24 7/19 21/22
 8/13                                   19/1 24/15
                     day [3] 6/10 24/24 deny [5] 17/21
counsel [4] 4/6       27/14
 14/22 15/11 27/6 days [4] 7/11 7/13 22/4 22/10 22/12
counterclaim [11] 8/16 19/22            24/12
 7/1 7/1 7/8 8/6                        deposition [3] 6/2
                     deal [1] 16/11
 10/13 10/14 12/5 dec [2] 7/2 12/18 6/22 10/10
 12/13 13/3 14/8                        depositions [3] 8/7
                     December [1]       12/1 19/6
 17/12                27/15
counterclaims [1] decision [1] 24/5 depositive [1]
 14/2                                   13/11
                     declaratory [1]

WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                            11/09/2015 MOTION FOR ARBITRATION
D                               District [3] 24/5 During [1] 17/5
desire [1] 14/14                27/4 27/18          E
determine [1]                   do [13] 4/11 10/25
25/15                           15/11 17/21 18/7 easier [1] 14/18
determines [1]                  20/14 24/10 24/12 efficient [1] 25/16
15/20                           24/14 24/22 25/10 effort [1] 5/25
                                26/1 27/5           efforts [1] 22/25
determining [1]
14/23                           doable [1] 24/24 egregious [1] 9/4
                                docket [4] 4/4      eighth [1] 20/25
detriment [1] 5/10
did [4] 8/11 18/18              20/18 21/16 21/23 either [1] 24/9
                                documents [5]       electronically [1]
20/15 20/19                                          26/2
didn't [2] 10/12                9/22 10/9 11/22
                                11/25 18/1          else [1] 25/10
18/17                                               end [2] 6/17 24/24
directly [1] 13/8               doesn't [6] 16/7
                                17/23 18/2 18/2     engaged [2] 10/24
disagree [3] 8/3                                     14/3
8/10 10/16                      23/14 24/18
                                dollar [1] 5/16     entertain [1] 25/11
disclosure [2] 6/4
7/3                             don't [16] 6/20 7/4 essentially [2] 6/16
disclosures [1]                 7/4 8/2 10/16 10/20 8/8
11/24                           14/15 19/12 19/14 established [1]
discovery [24]                  21/14 22/7 23/22 9/17
5/23 5/23 5/25 6/7              23/25 24/8 24/16 et [1] 4/3
                                24/17               eve [2] 11/16 12/20
6/12 6/15 6/23 7/5
10/10 11/15 11/19               done [19] 6/1 6/5 even [8] 6/4 7/4
13/3 13/13 14/3                 6/8 6/8 6/23 6/24 7/4 7/6 8/5 8/16
14/9 17/6 17/23                 6/24 6/25 7/2 7/5 10/12 18/17
18/18 18/19 19/7                7/12 7/18 7/20 9/23 event [1] 16/21
19/18 20/1 20/11                10/1 19/18 19/25 ever [1] 6/4
                                20/11 21/19         Everything [1]
21/19
dismiss [1] 17/12               duplicate [1] 19/19 6/24
                                duplicative [1]     evidence [11] 5/8
dispute [4] 4/24                                     6/18 9/19 10/17
5/16 6/11 6/20                  6/14
                                                     12/2 15/10 15/22

WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                            11/09/2015 MOTION FOR ARBITRATION
E                                 14/21 15/24 16/3                  files [1] 11/15
evidence... [4]                   16/13 18/5 19/25                  filing [3] 13/2 13/3
 16/14 19/5 19/24                factors [7] 8/5                     14/8
 27/6                             11/18 12/21 12/25                 Finally [1] 18/9
evinced [1] 14/13                 13/2 13/5 14/16                   find [1] 16/1
exact [1] 16/23                  facts [1] 11/7                     five [3] 12/1 15/24
exactly [1] 15/6                 factual [1] 18/11                   19/6
example [2] 17/1                 fail [1] 18/18                     Fleetwood [1]
 18/13                           failing [2] 13/4                    11/14
exchange [2] 9/22                 14/9                              floor [1] 27/19
 18/1                            familiar [2] 4/19                  focused [1] 4/23
excused [1] 25/22                 5/4                               forced [2] 16/14
exercise [1] 10/4                fault [1] 7/16                      17/7
exhaust [1] 22/25                favor [5] 10/22                    forces [1] 15/5
exhibits [1] 27/9                 16/8 18/23 20/1                   foregoing [1] 27/5
exists [1] 6/20                   24/14                             forget [1] 23/3
expense [2] 15/2                 February [4]                       form [1] 13/11
 21/14                            19/11 19/13 21/13                 fortune [1] 20/13
expensive [2] 7/20                25/9                              forum [1] 5/19
 9/9                             Federal [2] 24/3                   found [3] 13/16
Expiration [1]                    24/5                               16/24 18/20
 27/20                           fees [3] 7/13 12/19                four [2] 19/6 21/25
explain [1] 8/14                  17/8                              Frills [1] 20/23
express [1] 12/14                few [1] 6/23                       full [3] 11/15 11/19
extensive [2] 14/8               file [8] 4/5 6/3                    19/7
 17/23                            10/12 19/8 22/6                   further [3] 16/11
extent [2] 14/21                  25/14 25/24 26/2                   27/9 27/11
 18/6                            filed [15] 5/17 7/1                future [1] 6/13
                                  7/7 9/8 10/13 12/1                G
F                                 12/10 12/15 13/10
FAA [1] 8/24                      14/2 14/4 15/9                    gain [1] 10/5
fact [8] 7/22 11/5                17/11 18/15 18/15                 gave [1] 16/23
                                                                    gearing [1] 21/15

 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
G                               H       6/11 7/10 7/25 8/10
generic [1] 10/10 had [22] 5/21 6/10 8/17 9/18 12/3 15/2
get [9] 10/25 10/25 6/11 6/13 7/17 8/5 15/7 15/14
 21/13 21/20 22/1 8/6 8/7 8/16 9/7     here's [3] 22/3
 22/5 24/9 24/23    9/22 9/23 9/24 10/1 22/9 22/15
 25/23              13/15 15/11 16/3 hereby [1] 27/5
getting [1] 21/15 17/11 18/6 18/7      herein [1] 11/18
give [2] 15/10 19/2 18/19 20/6         high [2] 8/21 16/24
given [2] 15/24     HAND [1] 27/14 highly [1] 7/24
 25/6               happened [1]       Hill [1] 14/17
go [15] 8/22 9/1    22/17              Hill's [1] 14/23
 9/3 17/24 19/6     happy [1] 5/3      his [1] 21/13
 19/11 19/12 20/11 hard [1] 16/1       holding [1] 17/8
 21/12 21/19 21/25 hard-pressed [1] Homes [4] 9/4
 22/17 22/19 22/19 16/1                 11/13 17/19 22/17
 25/10              HARRIS [2] 27/2 Honor [16] 4/14
goes [4] 15/1 16/13 27/4                11/4 12/6 13/7 15/7
 22/15 23/13        has [14] 5/8 5/25 15/12 16/22 19/23
going [10] 6/22     6/2 6/7 6/23 6/24 20/18 21/9 23/11
 6/25 7/23 9/20     7/12 9/15 10/19     24/1 24/22 24/25
 11/15 21/9 22/22 11/9 14/17 14/20 25/2 26/4
 24/9 24/11 25/8    19/7 22/17         Houston [1] 27/19
gone [1] 14/13      have [51]          How [2] 4/11 8/25
good [2] 4/14       haven't [1] 19/25 huge [3] 5/6 9/16
 25/21              having [1] 17/24 10/21
goodness [1] 4/22 he [1] 18/18         hurdle [2] 5/6 8/21
got [5] 4/23 4/24 head [1] 6/6         hurry [1] 21/24
 9/5 19/5 20/10                 hear [5] 4/20 4/21 I
gotten [1] 6/16                 5/3 22/16 25/12    I'll [3] 4/20 19/2
grand [1] 11/22                 hearing [1] 13/12 19/7
Gulf [2] 4/2 4/16               her [1] 17/9       I'm [11] 4/19 5/3
                                here [12] 4/15 4/16 7/10 8/17 11/6

WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                            11/09/2015 MOTION FOR ARBITRATION
I                                interlocutory [4] J
I'm... [6] 13/19                  22/7 23/3 23/11     Jamey [1] 4/8
 19/4 19/20 21/3                  23/23               January [7] 19/11
 22/10 24/11                     interrogatories [4] 19/13 20/17 20/18
I've [2] 23/6 23/10               11/20 18/3 18/7      21/10 21/13 22/16
Ideal [2] 13/9                    18/15               Jones [1] 17/8
 13/10                           interrupting [1]     Judge [9] 11/8
imagine [2] 22/6                  22/11                12/2 12/21 14/11
 24/10                           invoked [4] 5/9       16/3 17/14 18/9
implied [1] 12/14                 12/23 18/23 24/11 18/21 20/22
inapplicable [1]                 invoking [1] 11/10 judgment [14] 7/7
 18/11                           involved [1] 6/9      8/7 9/25 12/2 12/10
Inc [2] 4/3 4/10                 involving [1] 5/16 12/16 12/17 13/12
inclined [1] 25/11               is [43]               15/8 15/19 15/23
include [1] 14/7                 issue [11] 4/22 5/4 15/25 17/13 19/9
included [2] 5/18                 5/14 6/10 7/24 8/13 judicial [1] 11/11
 27/7                             9/15 12/9 12/16     jury [2] 8/1 11/7
including [2] 13/2                15/5 15/6           just [13] 10/15
 17/11                           issued [1] 11/24      10/19 11/7 12/4
inconsistent [2]                 issues [2] 20/2 20/9 14/21 16/19 16/23
 6/15 14/6                       it [57]               17/14 17/22 18/12
incorporate [1]                  it's [22] 5/7 5/17    18/20 22/5 22/13
 24/18                            7/2 7/2 7/23 10/11
incur [1] 17/8                    16/24 17/14 18/20 K
incurred [1] 7/13                 19/23 19/25 21/6 keep [1] 6/6
inefficient [1] 9/10              21/8 21/17 22/2     kind [2] 15/25 16/7
inherent [4] 8/24                 22/7 23/5 23/8      knotheads [1] 9/9
 8/25 14/24 15/1                  23/11 23/22 23/23 know [5] 18/12
instance [1] 13/9                 24/8                 18/13 19/14 24/8
Instead [1] 6/16                 its [2] 10/5 11/10 25/1
instructed [2]
 14/17 14/20

 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
L                    litigating [3] 10/6 March [1] 21/13
later [1] 15/5        10/8 10/12         Maritime [2] 4/3
laughable [3] 10/7 litigation [7] 5/9    4/16
 11/5 11/6            10/23 12/4 17/6    mark [1] 24/20
law [7] 4/19 5/4      24/11 25/8 25/12 marshal [2] 15/9
 8/2 10/16 11/7      little [2] 6/7 7/12 16/14
 18/22 24/13         live [1] 6/19       matters [1] 10/1
lawsuit [1] 5/18     LLP [1] 27/12       may [7] 15/19
lawyer [1] 23/12 locked [1] 21/19        17/20 17/21 17/23
lawyers [1] 7/11 locked-in [1] 21/19 18/1 24/1 25/22
lay [1] 7/4          long [4] 9/2 14/19 McCloskey [1]
lead [1] 19/16        16/25 20/14        4/16
least [2] 8/11 19/21 longer [1] 19/16 me [6] 4/20 7/13
legal [4] 10/19      look [10] 7/1 8/8   23/12 24/14 25/3
 15/4 15/10 16/15 12/5 12/25 14/16 27/8
legitimate [1]        14/20 15/13 17/20 mean [5] 6/4 9/5
 10/20                18/5 18/9          16/5 17/23 24/8
less [1] 10/13       looked [1] 8/4      mediation [2] 5/25
let [2] 4/20 25/3    lost [2] 16/8 16/9 13/14
let's [3] 9/1 20/11 lot [1] 5/5          merely [1] 7/8
 24/23               loud [1] 22/5       merits [5] 11/16
license [1] 12/15 M                      13/11 13/13 14/13
licensing [1] 12/9 made [3] 4/25         15/21
like [4] 9/2 15/14 16/19 17/19           met [2] 9/16 12/25
 17/17 20/25                             Microvar [1] 4/3
                     make [3] 21/24      might [2] 20/20
likely [4] 15/20      25/23 25/24
 16/2 16/10 16/10 mandamus [2]           22/17
limit [1] 12/11                          mind [3] 5/15 7/15
                      22/8 23/3          22/19
limited [1] 12/7     manipulating [1] minimal [1] 6/1
listed [1] 12/15      10/4
litigate [2] 14/14 manner [2] 6/8        minimum [1] 6/6
 15/5                                    minute [1] 9/11
                      25/15

 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
M                   much [6] 7/23 8/3 11/2 12/2 13/21
model [1] 7/4       14/18 19/12 19/16 15/22 16/13 18/19
money [6] 6/21 7/5 26/5                 18/20 19/10 19/17
20/10 21/21 22/20 multimillion [1]      19/19 20/12 21/9
22/21               5/16                21/11 21/17 22/23
months [5] 6/3      multimillion-dollar 23/1
13/15 17/3 18/16 [1] 5/16               no-evidence [2]
21/25               multiple [2] 5/16 12/2 15/22
more [8] 6/5 6/21 7/17                  nobody's [1] 21/24
6/23 7/13 7/20 7/20 must [1] 8/21       norm [1] 25/19
9/24 19/6           my [11] 4/15 6/14 North [5] 9/1
morning [1] 4/14 8/18 12/6 15/3         19/12 19/21 21/20
most [1] 25/16      18/24 20/3 23/12 22/19
motion [15] 4/4     25/5 25/19 27/14 not [21] 5/11 5/12
4/18 4/20 8/6 9/25 N                    5/19 7/7 8/11 8/15
12/10 12/16 13/12 name [1] 4/12         8/18 11/6 12/3
17/11 18/10 18/25 narrowed [2] 20/2 14/21 15/12 16/10
22/4 24/12 25/11 20/9                   16/10 16/24 17/21
25/13                                   18/5 19/7 19/15
                    Natasha [1] 27/12 19/25 22/2 22/10
motions [14] 7/7 nature [1] 12/18
11/15 12/2 13/11 naught [1] 22/18 nothing [4] 6/5
14/4 15/8 15/15                         7/18 7/19 11/6
                    necessary [2] 6/6 noting [1] 14/6
15/20 15/22 15/24 8/11
16/9 16/11 17/11 need [1] 20/20         notion [1] 10/22
19/8                                    now [12] 6/18 8/14
                    never [2] 8/15      9/1 9/12 9/20 12/10
mouth [1] 22/10     22/19
Movant's [1] 4/6 new [1] 11/1           14/15 20/5 20/8
moved [1] 18/16 next [3] 19/12          20/9 22/13 22/20
moving [5] 13/4                         number [1] 13/2
                    19/22 21/16         numbered [1] 27/7
14/9 17/4 21/18     ninth [1] 21/1
22/12                                   numerous [2]
                    no [22] 4/24 6/18 16/22 17/11
Ms [1] 27/12        6/21 7/5 9/19 10/17

WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                            11/09/2015 MOTION FOR ARBITRATION
O                    order [4] 24/15     pages [1] 11/22
Oak [1] 17/1          24/17 24/19 25/24 paid [2] 12/8 27/12
Obviously [1]        other [13] 5/22 6/5 PAM [1] 12/8
 18/20                6/8 9/14 12/14     part [4] 16/16
occurred [1] 27/7 17/18 17/22 20/3 16/18 16/19 23/4
occurs [1] 15/4       20/7 20/10 22/9    participated [1]
off [2] 9/1 9/20      22/12 27/6         11/25
offered [1] 27/10 our [15] 5/1 5/7       parties [8] 5/16
Official [3] 27/4     6/6 7/8 7/16 12/11 5/22 7/17 14/3 20/8
 27/14 27/18          13/7 13/9 13/22    20/10 27/6 27/10
oh [2] 15/11 22/19 15/9 15/10 16/14 partner [1] 4/15
okay [11] 4/18        16/15 18/22 25/6 Partners [1] 17/1
 5/14 9/1 9/16 11/3 out [9] 6/19 7/4     parts [1] 22/13
 13/23 16/21 22/3 9/14 17/17 20/10 party [5] 8/9 9/6
 24/23 25/19 25/25 21/2 21/15 22/5       11/15 11/24 15/4
one [17] 6/2 6/2      24/21              party's [1] 15/4
 6/10 6/11 6/22 8/17 outline [1] 24/19 past [2] 7/11 7/13
 8/21 9/11 9/14 9/24 outlined [3] 13/2 path [3] 20/4 20/5
 10/10 18/15 20/22 15/3 18/24            20/6
 23/9 23/9 24/4 25/6 outstanding [1]     pending [2] 6/11
ongoing [1] 6/12 19/5                    13/15
only [8] 5/11 5/20 over [6] 4/24 11/21 Perhaps [1] 23/18
 12/24 15/20 17/25 11/22 17/10 21/20 Perry [7] 9/4 11/13
 18/14 18/18 25/9 25/10                  14/17 14/20 14/23
open [1] 27/8        overcome [1] 8/12 17/19 22/17
opinion [1] 9/14 overcomes [1]           phonetic [1] 20/23
opponent [1] 15/5 10/21                  picked [1] 5/19
opposed [2] 6/9      own [1] 5/7         place [1] 19/7
 25/8                P                   Plaintiff [7] 4/25
opposition [1]                           5/6 5/19 8/19 9/18
                     page [6] 4/3 9/8    17/2 17/7
 17/12                13/9 13/20 16/22 play [1] 25/6
options [1] 25/7      17/1

 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
P                   presumably [2]       13/3
played [1] 7/8      5/20 6/14           pushed [1] 21/15
please [2] 4/7      presumption [1] putting [1] 22/10
16/20               8/12                Q
pocket [1] 20/11 pretrial [1] 5/24 question [2] 22/3
point [5] 5/13 6/12 previously [1] 9/8 22/5
13/8 17/17 20/3     price [1] 12/8
                    problem   [1] 9/18  quoted [1] 14/22
portions [1] 27/6
position [3] 10/19 proceed [2] 16/2 R
15/4 16/15          25/16               R-I-N-G [1] 13/24
positions [1] 15/10 proceedings [2]     R-I-Z-Z-O [1]
potentially [1]     27/6 27/9            4/15
25/9                process [6] 5/9     raise [1] 5/13
predecessor [1]     5/13 11/11 18/23 raised [4] 6/10
8/18                24/11 25/6           8/13 8/15 22/13
preferentially [1] produce [1] 11/21 ramping [1] 21/15
20/20               production [1]      re [1] 8/4
prejudice [17]      11/21               read [5] 4/18 18/12
5/10 5/12 6/18 8/22 ProFad [3] 11/9      23/6 23/10 25/13
9/18 9/19 14/17     11/19 14/12         really [1] 24/10
14/18 14/21 14/24 professional [3]      reason [6] 7/10
16/24 17/3 17/21 4/9 5/20 20/4           7/10 10/21 19/10
19/5 19/24 20/12 proof [1] 5/8           19/18 19/19
21/17               proposed [1] 24/17 reasons [1] 24/19
prejudiced [4]      propounded [1]      recent [1] 24/13
10/17 17/24 18/5 13/13                  Recessed [1] 26/6
18/24               prove [2] 5/8 10/18 record [5] 8/10
preparation [1]     purely [1] 7/2       19/8 27/7 27/9
27/11               purposefully [1]     27/11
present [4] 7/24    10/3                refers [1] 14/24
8/1 11/18 13/6      pursued [1] 17/5 reflects [1] 27/9
pressed [1] 16/1 pursuing [2] 12/4 relates [1] 8/24

WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                            11/09/2015 MOTION FOR ARBITRATION
R                    11/23                 RULING [1] 24/7
relief [1] 17/6     response [9] 4/5 S
remember [2] 22/7 4/19 4/21 7/3 8/20 S-T-A-X-X [1]
 23/4                11/3 18/24 22/6
                     24/19                  13/23
reply [3] 13/7 13/9                        said [6] 8/8 9/11
 17/18              results [1]   6/15
                    reviewing    [2]        9/15 11/14 12/24
reported [1] 27/8                           14/24
reporter [3] 13/22   23/21 24/6
                    Richmond      [2]      same [2] 8/1 15/6
 27/4 27/18                                saved [2] 20/13
Reporter's [3]       18/17 18/17
                    right [20]   4/12  5/1  21/21
 27/7 27/9 27/11                           say [12] 6/25 7/4
represent [2] 4/7    8/9 8/16  9/12  10/22
                     11/10 11/17    12/10   8/23 9/1 9/3 10/18
 4/9                                        12/3 15/1 17/25
request [7] 6/4 7/3  14/7 14/19   17/9
                     17/15 19/2   20/24     18/2 23/24 24/24
 13/5 14/10 17/10                          saying [1] 9/8
 18/6 18/17          23/14 23/17    23/19
                     23/25 25/20           says [5] 15/11
requested [1] 27/6                          15/14 15/19 17/2
requesting [1]      rights [1]   10/5
                    risk [4]  6/15   21/14  17/20
 11/25                                     scene [1] 22/13
requests [5] 11/20   22/9 22/15
                    Rizzo  [1]  4/15       schedule [2] 21/13
 11/21 11/23 18/3                           21/19
 18/19              rocked   [1]   5/22
                    Roofing   [1]   13/10  scope [1] 4/24
required [1] 15/9                          second [1] 20/18
research [1] 25/5   RPR   [2]  27/4
                     27/17                 seconds [1] 19/3
reset [1] 20/15                            see [2] 15/14 19/4
respect [1] 7/8     Ruiz  [3]  27/4
                     27/16 27/17           seek [1] 12/18
respective [1]                             seeks [2] 11/16
 27/10              rule [4]  15/14
                     15/16 15/18    25/17   15/5
respond [7] 9/24                           seen [1] 19/25
 15/10 16/4 17/7    rules [7]  6/25   9/24
                     10/2 15/13   15/17    segregated [1]
 18/6 18/7 18/18                            6/13
responded [1]        15/18 17/25
                                           select [1] 21/12

 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
S                   Solutions [1] 4/10 23/16
sent [3] 6/4 10/9 some [10] 6/12         still [1] 19/4
 11/20               9/17 10/9 14/7      stipulate [1] 19/7
set [6] 13/12 18/15 17/18 18/19 20/10 streamline [1]
 18/19 20/20 22/2 23/6 23/11 25/5         5/23
 25/17              someplace [1]        streamlined [1]
setting [2] 21/5     25/10                20/1
 21/7               something [1]        Stuber [1] 4/8
settled [1] 20/8     24/21               styled [1] 27/7
several [1] 13/8    sorry [2] 13/19      submission [1]
she [1] 17/9         23/10                25/17
should [2] 18/25 sought [4] 12/20 submit [5] 5/11 6/1
 25/14               13/14 17/6 17/6      7/12 7/22 24/16
show [5] 8/22 9/18 speak [1] 18/2        submitted [2]
 16/15 19/24 23/13 specific [1] 14/12 11/23 24/17
showed [1] 17/2 specifically [1]         subpoenas [1]
shows [2] 8/10       11/14                11/25
 11/9               spell [2] 4/11 13/21 substantially [5]
sic [1] 13/11       spending [1] 25/8 5/9 11/10 12/23
similar [1] 24/5    spent [2] 6/21 7/14 18/23 24/10
simply [1] 19/24 squarely [1] 24/13 substantive [1]
Since [1] 9/13      Stand [1] 23/20       25/15
sit [1] 12/3        standing [1] 8/17 succeed [3] 15/21
six [1] 18/16       starting [1] 13/9     16/5 16/6
so [13] 4/20 5/21 STATE [2] 27/1 suffered [1] 9/17
 6/7 7/12 7/18 8/2 27/5                  suggest [2] 10/3
 8/11 16/3 16/9     statute [1] 23/5      10/11
 16/25 20/9 22/15 StaxxRing [2]          suggests [1] 25/5
 24/11               13/17 13/20         summary [14] 7/7
software [5] 4/9 stay [4] 23/14 25/7 8/6 9/25 12/1 12/10
 7/24 12/8 12/9      25/8 25/11           12/16 13/12 15/8
 12/11              stays [2] 23/15       15/15 15/19 15/22


WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                            11/09/2015 MOTION FOR ARBITRATION
S                                tell [2] 4/6 8/15     9/6 9/11 9/13 12/25
summary... [3]                   tells [1] 23/12       21/14 22/18 25/16
 15/25 17/12 19/8                Terminix [2]         theoretically [1]
support [1] 18/10                 18/13 18/14          16/9
Supreme [9] 5/7                  terms [2] 8/2 15/2 there [9] 8/5 8/6
 8/3 9/5 9/14 11/12              Texas [5] 11/12       8/7 9/13 11/12
 12/22 14/16 17/19                27/1 27/5 27/17      19/25 21/2 21/17
 18/4                             27/19                23/2
sure [9] 8/13 9/22               than [8] 6/5 7/14 there's [20] 4/5 5/4
 9/24 11/8 19/20                  7/21 7/25 9/20 9/24 6/18 6/21 7/10 7/18
 24/16 25/4 25/23                 10/13 12/15          7/19 7/22 9/14 9/19
 25/24                           Thank [5] 4/22        10/17 10/20 19/10
swapped [1] 10/9                  13/25 26/3 26/4      19/15 19/17 19/19
                                  26/5                 20/12 20/22 21/9
T                                that [135]            24/21
tab [1] 12/6                     that's [8] 7/18 10/7 thereof [1] 14/21
tactical [2] 10/5                 15/6 15/12 19/14 these [3] 12/21
 10/15                            22/22 23/25 25/18 16/9 19/8
take [4] 6/23 19/6               their [18] 4/21 5/7 they [53]
 24/4 24/21                       5/9 8/20 10/18      they're [4] 6/25
taken [9] 6/2 6/22                10/19 12/5 12/13 9/20 15/20 16/10
 8/7 10/10 14/11                  12/17 15/24 16/8 they've [7] 7/14
 16/23 19/7 20/5                  17/15 17/18 18/10 14/13 16/8 16/9
 20/6                             18/25 19/23 20/25 17/15 18/23 20/8
talk [2] 11/7 22/20               22/4                thing [5] 17/25
talked [1] 14/23                 theirs [2] 8/20       18/14 18/18 19/11
talks [2] 24/2 24/3               10/21                22/18
Taylor [1] 27/12                 them [9] 5/10 5/12 thing's [1] 21/23
technical [1] 7/24                15/14 18/12 19/16 think [20] 8/2 9/13
tee [1] 21/20                     20/1 20/13 20/13 11/4 11/8 15/24
Telephone [1]                     25/14                18/22 18/25 19/10
 27/20                           then [9] 4/20 6/13 21/6 23/6 23/8


 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
T                    too [1] 21/3                                   understood [2]
think... [9] 23/10 total [1] 27/11                                  16/16 16/18
 23/22 23/23 23/25 totality [1] 13/1                                unfair [2] 10/5
 24/10 24/12 24/17 totally [1] 23/1                                 10/15
 25/15 25/18         traditional [1]                                unfairness [4] 8/24
third [2] 11/24       12/3                                          8/25 14/25 15/1
 14/3                transcription [1]                              unfortunately [1]
third-party [1]       27/5                                          22/21
 11/24               trial [11] 6/12                                unjustifiably [1]
this [49]             11/17 12/21 17/7                              10/4
those [5] 11/18       18/19 20/16 21/9                              unless [1] 23/15
 12/15 12/25 13/5 21/22 22/15 23/15                                 until [2] 6/17 8/16
 16/4                 25/7                                          up [6] 6/17 15/10
though [1] 8/5       true [3] 15/12                                 21/15 21/15 21/20
three [15] 5/18       19/15 27/5                                    24/20
 5/21 7/14 7/15 10/7 truly [1] 27/9                                 upon [1] 21/18
 10/12 11/12 11/18 try [1] 22/18                                    us [12] 4/6 5/12
 11/24 12/1 12/2     trying [1] 12/11                               5/19 8/22 9/23
 14/15 20/5 21/24 twice [1] 13/12                                   11/21 15/9 16/14
 21/25               two [4] 12/2 12/25                             19/24 20/7 21/4
through [2] 10/23 17/10 20/10                                       25/8
 17/24               Typically [2]                                  usually [1] 19/15
throw [1] 25/3        19/15 19/17                                   V
Tim [1] 4/15        U                  V-O-G-E [1] 4/12
time [7] 14/19 17/5 under [10] 6/25    valid [1] 4/23
 17/11 19/16 23/9 8/8 8/24 9/23 10/2 versus [4] 4/3
 23/9 25/14         18/4 18/14 24/2     13/17 13/19 20/23
timely [3] 13/4     24/4 24/13         very [8] 4/23 6/17
 13/5 14/9          understand [4]      8/3 10/9 12/9 16/19
today [1] 17/19     9/10 22/1 22/23     25/21 26/5
today's [1] 4/4     23/2               Vesta [2] 8/4 11/13
told [1] 25/9       understandable [1] Voge [2] 4/8 4/9
                    5/17
 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
V                   water [1] 6/6        21/25 22/22
volume [1] 27/7     way [6] 9/5 9/11 whatsoever [2]
                    9/12 24/9 25/16      9/19 20/13
W                   25/18               wheel [1] 7/14
wait [2] 9/11 25/12 we [40]             when [8] 5/17
waited [3] 14/18 we're [5] 4/16 6/22 10/13 14/18 14/23
 16/25 17/9         10/4 11/5 21/9       15/4 17/3 17/9
waiting [3] 5/13 we've [26] 4/23         20/15
 19/4 20/13         4/24 6/1 6/5 6/21 where [6] 8/4 8/25
waive [1] 8/9       6/22 7/2 7/5 7/7 7/8 9/15 13/8 13/10
waived [9] 5/1      10/3 10/9 10/11      14/1
 9/12 10/22 11/9    10/22 10/23 13/7 whether [1] 19/14
 12/14 13/10 14/1 18/4 19/5 19/25       which [15] 6/1 6/9
 17/9 17/15         20/1 20/1 20/9       8/17 9/4 9/25 10/18
waiver [5] 8/12     20/13 21/19 21/20 11/21 12/6 15/2
 8/23 9/17 13/16    22/21                15/3 16/22 17/5
 18/20              Wednesday [1]        17/7 24/4 27/7
waives [1] 11/17    24/24               while [1] 25/12
want [6] 7/5 19/12 welcome [1] 25/17 who [2] 4/6 4/6
 22/5 22/20 23/24 well [3] 6/25 12/24 wholly [1] 18/11
 24/21              21/3                why [7] 5/17 8/14
warranties [1]      were [8] 5/18 9/9 8/17 9/10 22/13
 12/14              9/25 12/3 15/8       24/15 24/16
was [17] 5/17 6/3 18/15 22/4 27/8       will [15] 5/11 6/1
 6/8 7/16 8/14 8/15 weren't [1] 17/24 6/23 7/12 7/21 7/22
 9/8 10/13 13/12    West [2] 4/2 4/16 18/2 19/18 22/6
 14/1 16/18 18/14 WGMA [1] 12/8 22/6 24/22 25/13
 18/14 18/15 18/18 WGMA's [1] 12/7 25/17 26/1 27/12
 20/25 22/13        what [5] 15/6       within [1] 18/16
wasn't [1] 7/16     15/16 17/20 21/8 without [2] 20/3
waste [1] 22/20     25/15                20/7
wasted [1] 22/21 what's [3] 11/5        WITNESS [1]


 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION
W                  years [8] 5/22 7/14
WITNESS... [1]      7/15 10/7 10/12
27/14               17/10 20/6 21/24
won't [1] 19/8     yes [11] 5/2 8/14
word [1] 19/3       11/4 15/18 16/6
words [2] 17/22     23/1 24/25 25/1
22/10               25/1 25/2 25/23
worse [2] 9/1 9/20 you [72]
worth [1] 21/8     you're [1] 16/10
would [21] 4/6     you've [7] 9/16
6/10 6/11 6/13 7/25 9/16 9/17 20/10
9/20 9/23 10/1      20/11 24/15 24/17
13/21 15/11 15/14 you-all [1] 25/15
15/25 16/1 17/17 your [27] 4/11
20/6 23/2 24/14     4/14 4/20 6/11 9/12
24/18 24/20 25/7 11/4 12/5 13/7 15/7
25/11               15/12 16/21 19/23
wouldn't [2] 15/23 20/11 20/18 20/18
18/7                21/8 22/10 23/11
WRIGHT [1]          24/1 24/12 24/15
27/12               24/18 24/19 24/22
writing [1] 27/6    24/25 25/2 26/4
written [2] 10/10
13/13
wrong [1] 12/4
Y
y'all [1] 24/16
yeah [3] 16/17
 20/19 21/6
year [2] 10/13
 19/12


 WEST GULF MARITIME ASSOCIATION, INC., VS. PROFESSIONAL ADVANTAGE SOFTWARE SOLUTIONS, INC.
                             11/09/2015 MOTION FOR ARBITRATION